Exhibit 10.2


Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.

Execution Version

EXCLUSIVE LICENSE AGREEMENT
between
EAGLE PHARMACEUTICALS, INC.
and
CEPHALON, INC.
dated February 13, 2015



1
ACTIVE/80996174.11

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





EXCLUSIVE LICENSE AGREEMENT
This Exclusive License Agreement (this “Agreement”) is entered into as of
February 13, 2015 (the “Effective Date”) by and between Eagle Pharmaceuticals,
Inc., a Delaware corporation (“Eagle”) and Cephalon, Inc., a Delaware
corporation (“Cephalon”). Eagle and Cephalon are sometimes referred to herein,
individually, as a “Party” or, collectively, as “Parties.”
WHEREAS, Eagle is a specialty pharmaceutical company focused on developing and
commercializing proprietary innovations to FDA-approved, injectable products but
with no sales force or distribution network of the size needed to distribute an
oncology drug;
WHEREAS, Eagle generates revenues by licensing its innovative drugs to companies
with access to a distribution network;
WHEREAS, Cephalon is a global biopharmaceutical company that conducts research,
development, manufacturing and commercialization of branded pharmaceutical
products;
WHEREAS, Eagle is developing EP-3102;
WHEREAS, Cephalon desires to obtain certain licenses from Eagle to Develop,
Manufacture and Commercialize Licensed Compounds and Licensed Products in the
Field in the Territory;
WHEREAS, simultaneously with the execution of this Agreement, the Parties are
entering into the Settlement Agreement, pursuant to which (a) Cephalon and Eagle
will fully and finally settle the patent infringement action between them in the
United States District Court for the District of Delaware (Case No.:
14-1042-GMS) regarding infringement of Cephalon’s US Patent No. 8,791,270 (the
“’270 Patent”) arising from Eagle’s filing of the EP-3101 NDA seeking approval
from the FDA to market the Eagle RTD Product; (b) Cephalon will grant Eagle a
non-exclusive, royalty-bearing license to market the Eagle RTD Product in the
United States prior to the expiration of the ’270 Patent; and (c) [ * ]; and
WHEREAS, this Agreement and the Settlement Agreement will (a) consent to the
FDA’s Regulatory Approval of EP-3102 during Cephalon’s orphan drug exclusivity
periods applicable to the Treanda Product that would otherwise block Eagle from
bringing EP-3102 to market following the Reversion Date; (b) enable Eagle to use
Cephalon’s established distribution network to enable patients to access EP-3102
far more quickly than Eagle could on its own; (c) remove the threat that
Cephalon can use a claim of patent infringement to block EP-3102 from the
market; (d) better enable Eagle to obtain Regulatory Approval for EP-3102; and
(e) for the foregoing reasons, deliver the consumer benefits of EP-3102 to the
market on an expedited time table;
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
Section 1.Definitions.
1.1    “505(b)(2) NDA” means a new drug application submitted to the FDA under
21 U.S.C. § 355(b)(2) (or any replacement thereof).
1.2    “Acquisition Transaction” means a license, merger, acquisition (whether
of all of the stock or all or substantially all of the assets of a Person or any
operating or business division of




--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





a Person, or of all or substantially all of the assets of a Person or any
operating or business division of a Person relating to an Alternative Product),
reorganization, consolidation, combination or similar transaction by or with
Eagle or any of its Affiliates that is not a Change of Control of Eagle or any
of its Affiliates.
1.3    “Affiliate” of a Person means any other Person which (directly or
indirectly) is controlled by, controls or is under common control with such
Person. For the purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to any Person means (a) in the case of a corporate entity,
direct or indirect ownership of voting securities entitled to cast at least
fifty percent (50%) of the votes in the election of directors, (b) in the case
of a non-corporate entity, direct or indirect ownership of at least fifty
percent (50%), including ownership by trusts with substantially the same
beneficial interest, of the equity interests with the power to direct the
management and policies of such Person, provided that if local law restricts
foreign ownership, control will be established by direct or indirect ownership
of the maximum ownership percentage that may, under such local law, be owned by
foreign interests, or (c) the power to direct the management or policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
1.4     “ANDA” means an Abbreviated New Drug Application pursuant to 21 U.S.C. §
355(j) and 21 C.F.R. § 314.3.
1.5    “AP-rated” means the product in question is an injectable product that
the FDA has assigned an “AP” rating signifying that the FDA has classified the
product as “therapeutically equivalent” to a particular reference listed
product.
1.6    “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.
1.7    “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
1.8    “Change of Control” means, with respect to a Party, (a) completion of a
merger, reorganization, amalgamation, arrangement, share exchange,
consolidation, tender or exchange offer, private purchase, business combination,
recapitalization or other transaction involving a Party as a result of which the
stockholders of such Party immediately preceding such transaction hold less than
fifty percent (50%) of the outstanding shares, or less than fifty percent (50%)
of the outstanding voting power, respectively, of the ultimate company or entity
resulting from such transaction immediately after consummation thereof
(including a company or entity which as a result of such transaction owns the
then-outstanding securities of a Party or all or substantially all of a Party’s
assets, either directly or through one or more subsidiaries), (b) the adoption
of a plan relating to the liquidation or dissolution of a Party, other than in
connection with a corporate reorganization (without limitation of clause (a),
above); (c) the sale or disposition to a Third Party of all or substantially all
the assets of a Party (determined on a consolidated basis); or (d) the sale or
disposition to a Third Party of assets or businesses that constitute fifty
percent (50%) or more of the total revenue or assets of a Party (determined on a
consolidated basis).
1.9    “Clinical Studies” means any study in which human subjects are dosed with
a drug, whether approved or investigational, including any Phase 1, 2 or 3
clinical study, or any Post-Approval Clinical Studies.
1.10    “CLL” means chronic lymphocytic leukemia.

2

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





1.11    “CMS” means the Centers for Medicare & Medicaid Services, or any
successor entity thereto.
1.12    “Combination Product” means a Licensed Product that includes at least
one additional active ingredient other than Licensed Compound.
1.13    “Commercially Reasonable Efforts” means with respect to a Party’s
obligations that relate to a Licensed Compound or Licensed Product, the use of
reasonable, diligent efforts and resources (including use and expenditure of
resources) as normally used [ * ] which product is at a similar stage of
development and with similar commercial potential, taking into account all
relevant factors, including safety and efficacy, product profile, the
proprietary position, the then-current competitive environment and the likely
timing of market entry, the regulatory environment and status, and other
relevant scientific, technical and commercial factors.
1.14    “Commercialization” or “Commercialize” means activities directed to
obtaining pricing and reimbursement approvals (other than with respect to the
J-Code for the first Licensed Product), marketing, promoting, distributing,
importing, exporting, offering for sale or selling any pharmaceutical product,
including any Licensed Product. For the avoidance of doubt, Commercialization
excludes any Clinical Studies, but shall include development and implementation
of a REMS.
1.15    “Confidentiality Agreement” means that certain Mutual Confidentiality
Agreement, dated September 24, 2014, by and between the Parties.
1.16    “Control” with respect to any Patent Right, Know-How or other
intellectual property right means possession (whether by ownership or license,
other than by a license or sublicense granted pursuant to this Agreement) of the
legal authority or right of a Party hereto (or any of its Affiliates) to grant a
license, sublicense or other access to such intellectual property as provided
herein, [ * ]. For clarity, all Patent Rights, Know-How or other intellectual
property rights licensed or sublicensed to Eagle or its Affiliates pursuant to
the In-License Agreements are “Controlled” by Eagle. Notwithstanding the
foregoing, [ * ].
1.17    “Detail” means a face-to-face (a) discussion with a physician and/or
healthcare provider who is licensed to prescribe drugs for use in the Field or
is otherwise in a position to directly influence or recommend the prescription
or purchase of any Licensed Product for use in the Field or (b) discussion with
a group of physicians and/or healthcare providers, in each case during which a
professional sales representative of Cephalon or its Affiliates makes a
presentation of certain of any Licensed Product’s attributes, such as describing
the FDA-approved indicated uses, safety, effectiveness, contraindications, side
effects, warnings or other relevant characteristics of any Licensed Product,
consistent with Law and in accordance with the procedures and policies
customarily employed by Cephalon’s and its Affiliates’ sales force responsible
for performing such activities for its other pharmaceutical products in the
Field and in the Territory, in each case, where such Licensed Product is
presented before any other bendamustine product in the Field or where the
predominant portion of time is devoted to the presentation of such Licensed
Product.
1.18    “Development” means non-clinical and clinical drug development
activities reasonably related to the development and submission of information
to a Regulatory Authority, including toxicology, pharmacology and other
discovery and pre-clinical efforts, test method development and stability
testing, manufacturing process development and improvement, process validation,
process scale-up, formulation development, delivery system development, quality
assurance and quality control

3

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





development, statistical analysis, Clinical Studies (but not development and
implementation of a REMS), regulatory affairs, and activities directed to
obtaining Regulatory Approvals (including activities directed to obtaining
pricing and reimbursement approvals).
1.19    “Divest” or “Divestiture” means the divestiture of an Alternative
Product through (a) an outright sale or assignment of all or substantially all
rights in such Alternative Product to a Third Party or (b) an exclusive (even
with respect to Eagle and its Affiliates) out-license of all rights and
obligations, including all research, Development, Manufacture and
Commercialization rights and obligations, with respect to such Alternative
Product in the Field with no further material role, influence or authority of
Eagle or any of its Affiliates with respect to such Alternative Product in the
Field.
1.20    “Eagle IP” means all Eagle Know-How and Eagle Patent Rights.
1.21    “Eagle Know-How” means all Know-How, existing as of the Effective Date
or arising during the Term, Controlled by Eagle or any of its Affiliates, that
is necessary to Manufacture or Commercialize any Licensed Compounds or Licensed
Products. Notwithstanding the foregoing, Eagle Know-How shall not include [ * ].
1.22    “Eagle Patent Rights” means (a) the issued patents and patent
applications listed in Schedule 1.22, plus (i) all divisionals, continuations,
continuations-in-part thereof or any other patent rights claiming priority
directly or indirectly to any of the issued patents or patent applications
identified on Schedule 1.22, and (ii) all patents issuing on any of the
foregoing, together with all Patent Rights relating thereto, and (b) any other
Patent Rights, existing as of the Effective Date or arising during the Term in
the Territory, Controlled by Eagle or any of its Affiliates, that are necessary
to Manufacture or Commercialize any Licensed Compounds or Licensed Products in
the Territory. Notwithstanding the foregoing, Eagle Patent Rights shall not
include [ * ].
1.23    “Eagle RTD Product” means [ * ] bendamustine hydrochloride product in a
multi-use vial that is tentatively or otherwise approved by the FDA under the
EP-3101 NDA. [ * ].
1.24     “EP-3101 NDA” means the 505(b)(2) NDA No. [ * ] as tentatively or
otherwise approved by the FDA as of the Effective Date for the treatment of NHL
[ * ] that adds an indication for the treatment of patients with CLL using Long
Infusion), [ * ].
1.25    “EP-3102” means Eagle’s bendamustine product [ * ] approved under the
EP-3102 NDA[ * ].
1.26    “EP-3102 NDA” means the 505(b)(2) NDA to be filed with the FDA
immediately following the Effective Date seeking approval to market EP-3102 in
the United States, and any amendments thereto or supplements thereof, but
excluding [ * ].
1.27    “Exclusivity Period” means the period commencing on the Launch Date and
ending upon [ * ].
1.28    “FDA” means the United States Food and Drug Administration, or any
successor entity thereto.
1.29    “Field” means [ * ].
1.30    “First Commercial Sale” means the first sale in the Territory to a Third
Party of a Licensed Product by or under the authority of Cephalon or its
Affiliate or sublicensee after receipt of

4

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





the applicable Marketing Approval. Notwithstanding the foregoing, sales for
Clinical Studies purposes or compassionate or similar use will not be considered
to constitute a First Commercial Sale.
1.31    “Generic Equivalent” means [ * ].
1.32    “Generic Rapid Product” means [ * ].
1.33     “Good Laboratory Practices” or “GLP” shall mean the then current Good
Laboratory Practices as such term is defined from time to time by the FDA at 21
C.F.R. part 58 (or any replacement thereto) or other relevant Governmental
Authority having jurisdiction over the Development, Manufacture or
Commercialization of any Licensed Compound or Licensed Product in the Territory
pursuant to its regulations, guidelines or otherwise.
1.34     “Good Manufacturing Practices” or “GMP” means the then current Good
Manufacturing Practices as such term is defined from time to time by the FDA at
21 C.F.R. parts 210 and 211 (or any replacements thereto) or other relevant
Governmental Authority having jurisdiction over the Development, Manufacture or
Commercialization of any Licensed Compound or Licensed Product in the Territory
pursuant to its regulations, guidelines or otherwise.
1.35    “Governmental Authority” means any United States federal, state or local
or any foreign government, or political subdivision thereof, or any
multinational organization or authority or any authority, agency or commission
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any governmental arbitrator or
arbitral body.
1.36    “In-License Agreements” means [ * ].
1.37    “J-Code” means a Healthcare Common Procedure Coding System (HCPCS) Level
II alpha-numeric code issued by CMS to identify and describe a drug product.
1.38    “Know-How” means know-how, trade secrets, chemical and biological
materials, formulations, information, documents, studies, results, data and
regulatory approvals, data (including from Clinical Studies), filings and
correspondence (including Regulatory Filings and DMFs), including biological,
chemical, pharmacological, toxicological, pre-clinical, clinical and assay data,
manufacturing processes and data, specifications, sourcing information, assays,
and quality control and testing procedures, whether or not patented or
patentable.
1.39    “Launch Date” means the date of launch of EP-3102 by Cephalon or its
Affiliates or sublicensees in the Field [ * ].
1.40    “Law” means any federal, state, provincial, local, international or
multinational law, statute, standard, ordinance, code, rule, regulation,
resolution or promulgation, or any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority or Regulatory Authority, or any license, franchise, permit or similar
right granted under any of the foregoing, or any similar provision having the
force or effect of law.
1.41    “Licensed Compounds” means (a) EP-3102, and (b) any existing or future
improved or modified versions of such compound discovered, conceived, created or
otherwise Controlled by Eagle or any of its Affiliates. For the avoidance of
doubt, Licensed Compound shall not include [ * ].

5

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





1.42    “Licensed Products” means any pharmaceutical product containing any
Licensed Compound (alone or with other active ingredients), in all
presentations, dosage forms, forms of administration, formulations, dosing
regimen, preparations and strengths. For clarification, a Licensed Product will
include any Combination Product. [ * ] For the avoidance of doubt, [ * ].
1.43    “Long Infusion” [ * ].
1.44    “MAC” means Medicare administrative contractor.
1.45    “Manufacture” or “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
and shipping and holding (prior to distribution) of any Licensed Compound or
Licensed Product or any intermediate thereof, including process development,
process qualification and validation, scale-up, pre-clinical, clinical and
commercial manufacture and analytic development, product characterization,
stability testing, quality assurance and quality control.
1.46    “Marketing Approval” means with respect to any Licensed Compound or
Licensed Product in any regulatory jurisdiction in the Territory, approval from
the applicable Regulatory Authority sufficient for the promotion and sale of
such Licensed Compound or Licensed Product in such jurisdiction in accordance
with applicable Laws.
1.47    “NDA” means a New Drug Application filed with the FDA (including
amendments and supplements thereto) to obtain Regulatory Approval in the U.S.,
including without limitation, an application filed under a 505(b)(2) NDA, or any
corresponding applications or submissions filed with the relevant Regulatory
Authorities to obtain Regulatory Approvals in any other country or region in the
Territory.
1.48    “Net Sales” means, with respect to a Licensed Product sold by Cephalon,
its Affiliates or sublicensees in the Territory, the aggregate gross sales for
such Licensed Product by Cephalon and its Affiliates and sublicensees on an
arms-length basis from Third Parties in the Territory, less the following
deductions, all determined in accordance with Cephalon’s standard practices for
other pharmaceutical products, consistently applied, as reflected in Cephalon’s
financial statements and measured in United States Dollars:
a.    [ * ] percent ([ * ]%) of gross sales in the Territory to cover cash
discounts given by Cephalon (and its Affiliates);
b.    reasonable estimates for any adjustments on account of price adjustments,
billing adjustments, shelf stock adjustments, promotional payments, or other
similar allowances affecting the Licensed Product;
c.    reasonable estimates for chargebacks, rebates, administrative fee
arrangements, reimbursements, and similar payments to wholesalers and other
distributors, buying groups, health care insurance carriers, pharmacy benefit
management companies, health maintenance organizations, other institutions or
health care organizations or other customers;
d.    reasonable estimates for amounts due to Third Parties on account of rebate
payments, including Medicaid rebates, or other price reductions provided, based
on sales by Cephalon and its Affiliates to any Governmental Authorities or
Regulatory Authorities in respect of state or federal Medicare, Medicaid or
similar programs;

6

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





e.    [ * ];
f.    reasonable estimates for allowances and credits to Third Parties on
account of rejected, damaged, returned or recalled Licensed Product;
g.    any costs incurred in connection with, or arising out of, compliance with
the Prescription Drug User Fee Act; and
h.    other specifically identifiable amounts that have been credited against or
deducted from gross sales of such Licensed Product and which are substantially
similar to those credits and deductions listed above.
Sales and other transfer of Licensed Product between any of Cephalon, its
Affiliates and sublicensees will not give rise to Net Sales, but rather the
subsequent sale of Licensed Product to Third Parties. Net Sales for any
Combination Product will be calculated on a country-by-country basis by [ * ].
1.49    “NHL” means indolent B-cell non-Hodgkin lymphoma.
1.50    [ * ] and Eagle, dated October 21, 2014.
1.51    [ * ]
1.52    “Patent Rights” means all patents and patent applications (including
provisional applications), including all divisionals, continuations,
substitutions, continuations-in-part, re-examinations, re-issues, additions,
renewals, extensions, confirmations, registrations, any other pre- or post-grant
forms of any of the foregoing, any confirmation patent or registration patent or
patent of addition, utility models, patent term extensions, and supplemental
protection certificates or requests for continued examinations, foreign
counterparts, and the like of any of the foregoing.
1.53    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, beneficiary or trustee of
any trust, incorporated association, joint venture, or similar entity or
organization, including a government or political subdivision or department or
agency of a government.
1.54    “Post-Approval Clinical Study” means any clinical study in humans with
respect to any Licensed Product that is within or in support of, or intended to
expand, the Product Labeling for any Licensed Product.
1.55    “Primary Indications” means (a) treatment of patients with NHL that has
progressed during or within six (6) months of treatment with rituximab or a
rituximab-containing regimen, and (b) treatment of patients with CLL.
1.56    “Product Labeling” shall mean, with respect to a country, (a) the full
prescribing information for any Licensed Product approved by the relevant
Regulatory Authority for such country, including any required patient
information, and (b) all labels and other written, printed or graphic matter
upon any container, wrapper or any package insert utilized with or for any
Licensed Product.
1.57     “Promotional Materials” shall mean all sales representative training
materials with respect to any Licensed Product and all written, printed,
graphic, electronic, audio or video matter, including journal advertisements,
sales visual aids, direct mail, medical information/education

7

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





monographs, direct-to-consumer advertising, Internet postings, broadcast
advertisements and sales reminder aids (e.g., scratch pads, pens and other such
items) intended for use or used by a Party, its Affiliates or, with respect to
Cephalon, its Affiliates or sublicensees, or, with respect to Eagle, its
Affiliates and (sub)licensees, in connection with any promotion of any Licensed
Product (but excluding Product Labeling).
1.58    “Rapid AG Product” means an authorized generic version of a Licensed
Product, whether branded or unbranded, that is manufactured or sold under the
EP-3102 NDA.
1.59    “Regulatory Approval” means the grant of a Marketing Approval, and any
pricing approval, reimbursement approval, or any other approval required to
market, sell and have reimbursement for a Licensed Product in any country or
other regulatory jurisdiction.
1.60    “Regulatory Authority” means the FDA, Health Canada, and any other
analogous Governmental Authority or agency involved in granting approvals
(including any required pricing or reimbursement approvals) for the Development,
Manufacture or Commercialization of any pharmaceutical product (including any
Licensed Compound or Licensed Product) in the Territory.
1.61    “Regulatory Filing” means any documentation comprising or relating to or
supporting any filing or application with any Regulatory Authority with respect
to any compound or product (including any Licensed Compound or Licensed
Product), or its use or potential use in humans, including any documents
submitted to any Regulatory Authority and all supporting data, including the
EP-3102 NDA, and all correspondence with any Regulatory Authority with respect
to such compound or product (including minutes of any meetings, telephone
conferences or discussions with any Regulatory Authority).
1.62    “REMS” means a risk evaluation and mitigation strategy required by the
FDA pursuant to 21 U.S.C. § 355-1.
1.63    “Reversion Date” means the earliest of the following (a) the date upon
which Cephalon receives [ * ] from Eagle pursuant [ * ] (b) the effective date
of termination of this Agreement in its entirety by Cephalon [ * ] or (c) the
effective date of termination of this Agreement in its entirety by Eagle
pursuant [ * ]
1.64    [ * ].
1.65    “Royalty Term” means, on a country-by-country basis for a Licensed
Product, the period commencing upon the First Commercial Sale of such Licensed
Product in such country and ending upon the tenth (10th) anniversary thereof.
1.66    “Segregate” means, with respect to an Alternative Product, to use
Commercially Reasonable Efforts to segregate the Development, Manufacture and
Commercialization activities relating to such Alternative Product in the Field
from Development, Manufacture and Commercialization activities with respect to
any Licensed Compounds and Licensed Products under this Agreement, including
using Commercially Reasonable Efforts to ensure that: (a) no personnel involved
in performing the Development, Manufacture or Commercialization of such
Alternative Product in the Field have access to non-public plans or information
relating to the Development, Manufacture or Commercialization of any Licensed
Compounds or Licensed Products or any other Confidential Information of Cephalon
or its Affiliates; (b) no personnel involved in performing the Development,
Manufacture or Commercialization of any Licensed Compounds or Licensed Products
in the Field have

8

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





access to non-public plans or information relating to the Development,
Manufacture or Commercialization of such Alternative Product in the Field;
provided, that, in either case of (a) or (b), management personnel may review
and evaluate plans and information regarding the Development, Manufacture and
Commercialization of such Alternative Product solely in connection with
portfolio decision-making among product opportunities; and (c) no Eagle IP,
Licensed Compound nor Licensed Product is practiced or used in the Development,
Manufacture or Commercialization of the Alternative Product in the Field.
1.67    “Senior Executives” means (a) for Eagle, [ * ]; and (b) for Cephalon, [
* ]. In the event that the position of any of the Senior Executives identified
in this Section 1.67 no longer exists due to a Change of Control, corporate
reorganization, corporate restructuring or the like that results in the
elimination of the identified position, the applicable Senior Executive will be
replaced with another senior executive with responsibilities and seniority
comparable to the eliminated Senior Executive.
1.68    “Settlement Agreement” means that certain Settlement and License
Agreement to be entered into by the Parties on the Effective Date in the form
attached hereto as Schedule 1.68.
1.69    “Short Infusion” [ * ].
1.70    “Territory” means the United States and Canada.
1.71    “Third Party” means any Person other than a Party, or an Affiliate of a
Party.
1.72    “Treanda AG Product” means a generic version of one or more of the
Treanda Products that is manufactured or sold under one or more of the Treanda
NDAs without a trademark or under a trademark other than Treanda® or a successor
trademark thereto.
1.73    “Treanda NDAs” means NDA No. 22249 and NDA No. 22303.
1.74    “Treanda Products” means the bendamustine products that are the subject
the Treanda NDAs.
1.75    “United States” or “U.S.” means the United States of America, its
possessions, protectorates, territories and Puerto Rico.
1.76    [ * ]
The following additional defined terms have the meanings set forth in the
section indicated:
Defined Term
Section
ʼ270 Patent
Recitals
[ * ]
[ * ]
Additional Studies Clinical Data
15.8.6.6
Agreement
Introduction
Alliance Manager
2.3
Alternative Product
8.3.1
API
6.1
Blocking IP
9.3.3.2
Breaching Party
15.2
Cephalon
Introduction


9

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





Cephalon Indemnitees
14.1
Cephalon ROFN Notice
8.2
Claims
14.1
[ * ]
[ * ]
Confidential Information
11.1
CPA Firm
9.3.4.1
CREATE Act
10.2
Default Notice
15.2
Eagle
Introduction
Eagle Indemnitees
14.1
Effective Date
Introduction
Federal Court
16.11.2
Final Court Decision
15.5.2
Force Majeure
16.8
Hatch-Waxman Time Period
10.4.2
[ * ]
[ * ]
Indemnified Party
14.2
Indemnifying Party
14.2
JSC
2.1.1
Losses
14.1
Manufacturing and Supply Agreement
6.1
Milestone Event
9.2
Milestone Payment(s)
9.2
Net Sales Royalty
9.3.1
Net Sales Statement
9.3.1
Non-Breaching Party
15.2
Orange Book
10.6.2
Other Product Assets
8.2
Other Product Negotiation Period
8.2
Other Product Notice
8.2
Other Product Triggering Event
8.2
Parties
Introduction
Party
Introduction
Pharmacovigilance Agreement
4.2
Publishing Party
11.4
Reviewing Party
11.4
ROFN Country
8.1
SEC
11.2
State Court
16.11.2
Subcommittee
2.2
Term
15.1.1
Third Party Payments
9.3.3.2
USPTO
15.5.2




10

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





Section 2.    Governance and Oversight.
2.1    Joint Steering Committee.
2.1.1    Formation; Purposes and Principles. Within twenty (20) business days
after the Effective Date, the Parties will establish a joint steering committee
(the “JSC”) to provide high-level oversight and decision-making regarding the
activities of the Parties under this Agreement as set forth in this Section 2.1.
The JSC will have the responsibilities set forth herein and will not be involved
in day-to-day implementation of activities under this Agreement. In conducting
its activities, the JSC will operate and make its decisions consistent with the
terms of this Agreement.
2.1.2    Membership. The JSC will be composed of an equal number of
representatives appointed by each of Eagle and Cephalon. The JSC will each be
initially comprised of three (3) representatives of each Party. The JSC may from
time to time change the size of the JSC. Each Party may replace JSC
representatives at any time upon written notice to the other Party. The JSC will
be co-chaired by one designated representative of each Party. The
co-chairpersons of the JSC will not have any greater authority than any other
representative on the JSC. The Alliance Manager of Cephalon will be responsible
for (a) calling meetings, (b) preparing and circulating an agenda in advance of
each meeting, provided that the Alliance Manager will include any agenda items
proposed by either Party on such agenda, (c) ensuring that all decision-making
is carried out in accordance with the voting and dispute resolution mechanisms
set forth in this Agreement, and (d) preparing and issuing minutes of each
meeting that each Party has approved within fifteen (15) business days
thereafter. Each Party will be responsible for all costs and expenses incurred
by it in participating in the JSC.
2.1.3    Responsibilities. The JSC shall have the following responsibilities:
2.1.3.1    oversee the Parties’ performance of their respective obligations
under this Agreement;
2.1.3.2    review and discuss each Commercialization Plan for EP-3102 and any
amendments thereto;
2.1.3.3    review and discuss [ * ];
2.1.3.4    review and discuss the status of Regulatory Approvals and [ * ];
2.1.3.5    [ * ];
2.1.3.6    [ * ];
2.1.3.7    establish Subcommittees in accordance with Section 2.2; and
2.1.3.8    consider and act upon such other matters as specified in the
Agreement.
2.1.4    Decision-Making.
2.1.4.1    The JSC will operate by consensus, and all decisions will be made by
unanimous consent. With respect to decisions of the JSC, the representatives of
each Party will have collectively one (1) vote on behalf of such Party.

11

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





2.1.4.2    Should the members of the JSC maintain for more than [ * ] a
disagreement with respect to a matter arising within the JSC, such matter will
be resolved pursuant to Section 16.11.1 by referral directly to a senior
executive of each Party designated by such Party’s Senior Executive (but not
Section 16.11.2). If such matter is not resolved pursuant to the dispute
resolution process set forth in Section 16.11.1, then (a) in the event that such
matter relates to [ * ], and (b) for all remaining matters, [ * ]; provided
that, in each case, no decision by a Party may be in conflict with any of the
terms of this Agreement (including by amending or increasing any obligations on
a Party or any of its Affiliates or by granting any licenses or other rights to
a Party or any of its Affiliates that, in each case, are not specified in this
Agreement). Notwithstanding the foregoing, [ * ].
2.1.4.3    Notwithstanding anything herein to the contrary, with respect to any
decision to be made by any of the JSC, each Party will exercise its voting right
(including a Party’s tie-breaking vote of Section 2.1.4.2) in a manner
consistent with its obligations under this Agreement, including [ * ].
2.1.4.4    The JSC will not have the authority to amend or modify this
Agreement.
2.1.5    Meetings of the JSC. The JSC will hold meetings at least once every
Calendar Quarter during the Term for so long as the JSC exists, unless the
Parties mutually agree that there is no need for a JSC meeting in any given
Calendar Quarter. The JSC may meet in person or by audio or video conference as
the Parties may mutually agree. With respect to in-person meetings, the
representatives will meet alternately at a location(s) designated by Eagle and
Cephalon. Other representatives of the Parties, their Affiliates and Third
Parties involved in the Development, Manufacture or Commercialization of any
Licensed Compounds and Licensed Products may attend such meetings of the JSC as
nonvoting observers; provided that the Party bringing such other representatives
informs the other Party in advance and all attendees have executed
confidentiality agreements or are subject to confidentiality obligations that
are at least as restrictive as the confidentiality obligations set forth in
Section 11. The JSC may upon agreement meet on an ad hoc basis between regularly
scheduled meetings in order to address and resolve time-sensitive issues within
their purview that may arise from time to time, and such ad hoc meetings will
satisfy the obligation to meet within such Calendar Quarter unless the Parties
have additional business to address in that Calendar Quarter. No action taken at
a meeting of the JSC will be effective unless a representative of each Party is
present or participating. Neither Party will unreasonably withhold attendance of
at least one representative of such Party at any meeting of the JSC for which
reasonable advance notice was provided.
2.1.6    Disbanding. The JSC will disband [ * ]. If the JSC is not disbanded
pursuant to the preceding sentence, the JSC will be automatically disbanded
effective upon the expiration or termination of this Agreement. After the JSC is
disbanded, all decisions expressly delegated to the JSC shall be made by a
representative of each of the Parties subject to the applicable dispute
resolution procedures in Section 16.11.
2.2    Subcommittees. From time to time, the JSC may establish subcommittees to
oversee particular projects or activities, and such subcommittees will be
constituted as the JSC approves (each, a “Subcommittee”). Each Subcommittee will
operate by consensus, and all decisions will be made by unanimous consent. With
respect to decisions of a Subcommittee, the representatives of each Party will
have collectively one (1) vote on behalf of such Party. If any Subcommittee is
unable to reach a decision on any matter after endeavoring for seven (7) days to
do so, such matter will be referred to the JSC for resolution in accordance with
Section 2.1.4.2. Notwithstanding anything herein to the contrary, with respect
to any decision to be made by any of a Subcommittee, each Party will exercise

12

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





its voting right (including a Party’s tie-breaking vote under Section 2.1.4.2)
in a manner consistent with its obligations under this Agreement, including [ *
]. Other representatives of the Parties, their Affiliates and Third Parties
involved in the Development, Manufacture or Commercialization of any Licensed
Compounds or Licensed Products may attend such meetings of a Subcommittee as
nonvoting observers; provided that the Party bringing such other representatives
informs the other Party in advance and all attendees have executed
confidentiality agreements or are subject to confidentiality obligations that
are at least as restrictive as the confidentiality obligations set forth in
Section 11.
2.3    Alliance Manager. Each Party will appoint one senior representative who
possesses a general understanding of clinical, regulatory, manufacturing and
marketing issues to act as its respective alliance manager under this Agreement
(each, an “Alliance Manager”). Promptly following the Effective Date, each Party
will notify the other Party of the name and contact information of its initial
Alliance Manager. Either Party may replace its Alliance Manager at any time upon
written notice to the other Party. Either Alliance Manager may designate a
substitute to temporarily perform the functions of that Alliance Manager. The
Alliance Managers will meet periodically until approval of the first Licensed
Product in the Territory to coordinate their applicable Development activities.
Each Alliance Manager will be charged with creating and maintaining a
collaborative work environment. The Alliance Managers will be entitled to attend
meetings of the JSC, but will not have, or be deemed to have, any rights or
responsibilities of a member of the JSC. Each Alliance Manager may bring any
matter to the attention of the JSC where such Alliance Manager reasonably
believes that such matter requires such attention.
2.4    Input from other Personnel. Any JSC member will have the right to solicit
input or assistance from any functional area of the relevant Party, provided
that the request for such input is coordinate through such Party’s respective
Alliance Manager.
2.5    Exigent Circumstances. Notwithstanding anything in this Section 2 to the
contrary, each of the Parties will have the right to take prompt action within
the scope of their rights hereunder where exigent circumstances so require,
without the necessity for the JSC’s or a Subcommittee’s review, provided that
such action is otherwise consistent with this Agreement. In any such case, such
Party will promptly notify the JSC or Subcommittee, as applicable of such action
and the exigent circumstances.
2.6    Limited Authority. Notwithstanding anything to the contrary, the JSC will
have no authority to govern [ * ].
Section 3.    Development.
3.1    Responsibility. Subject to Section 3.2, and except as expressly set forth
in this Agreement, Eagle will, at its cost and expense, be solely responsible
for Development of the Licensed Compounds and Licensed Products in the Field in
the Territory. Notwithstanding the foregoing, [ * ].
3.2    [ * ].
3.2.1    Eagle will use Commercially Reasonable Efforts to Develop the Licensed
Product containing EP-3102 [ * ].
3.2.2    Without limiting the generality of Section 3.2.1, Eagle will use
Commercially Reasonable Efforts to perform the following in accordance with GLP
and GMP: [ * ].
Section 4.    Regulatory.

13

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





4.1    Eagle Regulatory Responsibility.
4.1.1    Responsibility. Eagle will, at its cost and expense, own and be solely
responsible for filing, obtaining and maintaining all Regulatory Approvals
necessary for EP-3102 in the Field in the Territory, and all such Regulatory
Approvals will be held in the name of Eagle. Further, subject to Section 4.1.2,
Eagle will, at its cost and expense, be responsible for conducting all Clinical
Studies necessary for Regulatory Approval or required by a Regulatory Authority
as a condition to, or in connection with the grant or maintenance of a
Regulatory Approval for the EP-3102 NDA. Notwithstanding the foregoing [ * ].
Eagle may, but shall not be obligated to, [ * ].
4.1.2    Diligence Obligations. Eagle will use Commercially Reasonable Efforts
to (a) pursue and obtain Regulatory Approval by the FDA of the EP-3102 NDA with
a label for each of the Primary Indications, [ * ], conduct all Clinical Studies
necessary for Regulatory Approval or required by a Regulatory Authority as a
condition to, or in connection with the grant or maintenance of a Regulatory
Approval [ * ]. In addition to, and without limiting or derogating from Eagle’s
obligations set forth in the previous sentence, Eagle [ * ]. At each Calendar
Quarterly meeting of the JSC, Eagle will present and discuss the status of all
of the activities that Eagle has performed or caused to be performed pursuant to
this Section 4.1 since the last meeting of the JSC.
4.1.3    Cooperation.
4.1.3.1    Except as expressly permitted pursuant to Section 4.2 and the
Pharmacovigilance Agreement entered into by the Parties pursuant thereto, the
Manufacturing and Supply Agreement, or Sections 5.4 and 5.5, [ * ].
4.1.3.2    Eagle will (a) consult with Cephalon in advance of sending, and keep
Cephalon informed of the receipt and provide copies of, all communications [ *
], and otherwise consult in advance with Cephalon and keep Cephalon apprised of
any and all activities related to and the general status of [ * ] (b) promptly
provide Cephalon with copies of any written communication from, and a summary
of, any oral communication with any Regulatory Authority relating [ * ] (c)
allow Cephalon a reasonable opportunity [ * ] to review and comment on [ * ] (d)
reasonably consider any recommendations and feedback made by Cephalon pursuant
to subsections (a) or (b) or otherwise with respect to interactions with any
Regulatory Authority concerning [ * ] provided that [ * ] (e) allow Cephalon to
attend any in person meetings with any Regulatory Authority and to listen in on
any planned calls with any Regulatory Authority relating to [ * ] and (f)
otherwise provide Cephalon with any reasonably requested information or
documentation relating to Regulatory Filings relating to [ * ]. Notwithstanding
anything to the contrary contained herein, Eagle shall have the right to [ * ].
4.1.3.3    Cephalon (a) will not take any legal or administrative action that
could reasonably be expected to materially limit or delay the approval or sale
of or reimbursement for EP-3102, (b) will consent to the FDA’s approval of the
Licensed Products during Cephalon’s orphan drug exclusivity period under 21
C.F.R. § 316.31(a)(3) and will promptly make all filings to, and engage in all
communications with, Regulatory Authorities as necessary to evidence such
consent, (c) will not request that Eagle take any action that could reasonably
be expected to materially limit or delay Regulatory Approval by the FDA of the
EP-3102 NDA and a unique J-Code from CMS for EP-3102, and (d) will not file an
action in any court [ * ]
4.2    Clinical Safety Reporting; Pharmacovigilance. Within ninety (90) days
after the Effective Date, the Parties shall discuss in good faith and enter into
a pharmacovigilance and adverse event reporting agreement setting forth the
worldwide pharmacovigilance procedures for the Parties

14

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





with respect to the Licensed Products, and shall include customary terms and
conditions governing safety data sharing, adverse events reporting and
prescription events monitoring sufficient to permit Eagle, Cephalon, and their
respective Affiliates and (sub)licensees to comply with their respective legal
obligations, including in accordance with applicable Law inside and outside of
the Territory (the “Pharmacovigilance Agreement”). The Pharmacovigilance
Agreement will provide for Cephalon’s support of Eagle with respect to such
pharmacovigilance matters. Eagle will be solely responsible for establishing and
will establish appropriate operating and other procedures reasonably sufficient
to report to the appropriate Regulatory Authority(ies) all adverse event
reports, safety reports and similar matters in accordance with the
Pharmacovigilance Agreement.
4.3    Transfer of Eagle IP.
4.3.1    During the [ * ] period following the Effective Date, Eagle will
provide to Cephalon one (1) electronic copy of all documents, data or other
information in Eagle’s or its Affiliates possession or Control as of the
Effective Date to the extent that such documents, data or other information
describe or contain Eagle IP (including any Eagle IP relating to Clinical
Studies and any Regulatory Approvals, Regulatory Filings, regulatory documents,
or regulatory communications). Eagle will provide and transfer to Cephalon in
the same manner all additional Eagle IP that may from time to time become
available to or Controlled by Eagle or its Affiliates as provided in Section
4.3.2.
4.3.2    During the period [ * ], Eagle will reasonably cooperate with Cephalon
to transfer to Cephalon any additional Eagle IP licensed under Section 7.1, in
each case to facilitate the transfer of Commercialization efforts related to the
Licensed Compounds and Licensed Products when such updates are reasonably
available. Such cooperation will include providing Cephalon with reasonable
access by teleconference or in-person at Eagle’s facilities to Eagle personnel
involved in the Development of the Licensed Compounds and Licensed Products to
provide Cephalon with a reasonable level of technical assistance and
consultation in connection with the transfer of Eagle IP.
4.4    Use of Contractors. Eagle and Cephalon will each have the right to use
the services of Third Party contractors, including contract research
organizations, contract manufacturing organizations and the like, to assist such
Party in fulfilling its obligations and exercising its rights under this
Agreement; provided that such Third Party is bound by a written agreement that
is materially as protective of the other Party and its intellectual property and
proprietary rights as the terms of this Agreement, including confidentiality and
intellectual property ownership provisions consistent with those set forth
herein and; provided, further, that [ * ]. Each Party will consider in good
faith the possibility of using the other Party’s resources to perform such
activities as an alternative to utilizing the services of a subcontractor.
Section 5.    Commercialization.
5.1    Responsibility. Cephalon will be solely responsible, at its cost and
expense, for all Commercialization activities relating to the Licensed Products
in the Field in the Territory. For clarity, [ * ], a Rapid AG Product in the
Field in the Territory without the prior written approval of Eagle, such
approval not to be unreasonably withheld, conditioned or delayed [ * ].
5.2    Diligence.
5.2.1    From and after [ * ], Cephalon (itself or through its Affiliates or
sublicensees) will use Commercially Reasonable Efforts to Commercialize EP-3102
in the Field in the United States [ * ]. Without limiting the foregoing,
Cephalon (itself or through its Affiliates or

15

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





sublicensees) will [ * ]. Cephalon will promptly communicate to Eagle the Launch
Date. If an Affiliate or sublicensee will be responsible for the
Commercialization of EP-3102 as permitted under this Agreement, Cephalon shall
ensure that such Affiliate or sublicensee conducts such Commercialization using
the same level of effort as is required of Cephalon hereunder and that any
employees, agents, consultants or sales representatives of such Affiliate or
sublicensee engaged in the conduct of such Commercialization possess a similar
degree of skill, quality and expertise as employees, agents, consultants or
sales representatives of Cephalon.
5.2.2    Prior to [ * ] Cephalon will [ * ] Cephalon will [ * ].
5.2.3    Without limiting Section 5.2.2, [ * ] Cephalon will [ * ]. For clarity,
but without limiting Section 5.2.1, after [ * ], Cephalon shall [ * ]
5.2.4    Notwithstanding the foregoing, unless and until Eagle obtains
Regulatory Approval for any Licensed Compound or Licensed Product in the Field
in Canada, Cephalon shall have no obligation under this Section 5.2 with respect
to such Licensed Compound and Licensed Product in the Field in Canada.
5.2.5    Once per year during the Exclusivity Period, on reasonable written
notice to Cephalon, Eagle shall have the right to engage, at its own cost and
expense, subject to this Section 5.2.5, a CPA Firm to review and inspect
Cephalon’s books and records for the sole purpose of verifying Cephalon’s
compliance with its obligations under this Section 5.2. The CPA Firm will be
given access to and will be permitted to examine such books and records of
Cephalon as it will reasonably request, upon thirty (30) days’ prior written
notice having been given by Eagle, during regular business hours, for the sole
purpose of verifying Cephalon’s compliance with its obligations under this
Section 5.2. Prior to any such examination taking place, the CPA Firm will enter
into a confidentiality agreement reasonably acceptable to Cephalon with respect
to the information to which the CPA Firm is given access and will not contain in
its report or otherwise disclose to Eagle or any Third Party any information
labeled by Cephalon as being confidential customer information regarding pricing
or other competitively sensitive proprietary information. Eagle and Cephalon
will be entitled to receive a full written report from the CPA Firm with respect
to its findings and Eagle will provide, without condition or qualification,
Cephalon with a copy of the report, or other summary of findings, prepared by
such CPA Firm promptly following Eagle’s receipt of same. Subject to a Party’s
rights and obligations elsewhere in this Agreement, Cephalon and Eagle will
discuss in good faith any deficiencies identified in such report, and Cephalon
will propose, subject to Eagle’s review and comments, a course of action to
address such deficiencies. Eagle’s rights under this Section 5.2.5 may not be [
* ].
5.2.6    In addition, upon the written request of Eagle, Cephalon and Eagle will
[ * ].
5.3    Reimportation. Eagle will, and will require its Affiliates and licensees
to, use Commercially Reasonable Efforts to prevent any Licensed Compound or
Licensed Product Manufactured by or on the behalf of Eagle or its Affiliate or
licensee for sale outside the Territory from being sold commercially inside the
Territory. Cephalon will, and will require its Affiliates and sublicensees to,
use Commercially Reasonable Efforts to prevent any Licensed Compound or Licensed
Product Manufactured by or on the behalf of Cephalon or its Affiliate or
sublicensee for sale in the Territory from being sold commercially outside the
Territory.
5.4    Promotional Materials; Packaging. As between the Parties, Cephalon shall
be responsible, at its sole expense, for preparing all Promotional Materials and
packaging used to support

16

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





the Commercialization of the Licensed Products in the Territory. Cephalon shall
ensure that all its Promotional Materials and packaging are consistent with
applicable Law and with the approved Product Labeling for the Licensed Products.
As between the Parties, Cephalon shall be responsible for obtaining any
approvals from the Regulatory Authorities required for the use of any
Promotional Materials and packaging in the Territory and shall submit all
applicable Promotional Materials and packaging to such Regulatory Authorities in
the Territory as required by applicable Law. Eagle shall provide written
notification to FDA that, with respect to EP-3102, Cephalon shall be fully
responsible for, as Eagle’s agent, communicating directly with FDA with respect
to the Promotional Materials and packaging in accordance with applicable Law.
Eagle shall provide similar notifications to applicable Regulatory Authorities
in connection with other Regulatory Approvals in the Territory.
5.5    Notification and Recall. In the event that any Regulatory Authority
issues or requests a recall or takes similar action in connection with any
Licensed Product or in the event either Party determines that an event, incident
or circumstance has occurred that may result in the need for a recall or market
withdrawal, the Party notified of or desiring such recall or similar action
shall, within [ * ], advise the other Party thereof by telephone (and confirmed
by email or facsimile), email or facsimile. Cephalon shall have the sole right
to decide, in its discretion, whether to conduct a recall, at its expense, of
any Licensed Product in the Territory, and the manner in which any such recall
shall be conducted. Eagle shall have the sole right to decide, in its
discretion, whether to conduct a recall, at its expense, of any Licensed Product
outside the Territory, and the manner in which any such recall shall be
conducted.
5.6    Recall Expenses. Cephalon shall bear the expenses of any recall of any
Licensed Product in the Territory; provided, however, that [ * ]. Eagle shall
bear the expenses of any recall of any Licensed Product outside the Territory;
provided, however, that [ * ].
Section 6.    Manufacturing; Supply.
6.1    Manufacturing and Supply Agreement. Within [ * ] after the Effective
Date, Cephalon and Eagle will enter into a non-exclusive manufacturing and
supply agreement (the “Manufacturing and Supply Agreement”) pursuant to which
Eagle will, subject to the terms of the Manufacturing and Supply Agreement,
Manufacture and supply (or have Manufactured and supplied) to Cephalon all of
its active pharmaceutical ingredient (“API”) and/or finished product needs for
any Licensed Compound or Licensed Product in the Territory in accordance with
Section 6.2 until [ * ]. In addition, Cephalon may (a) elect to Manufacture API
and finished product for any Licensed Compound or Licensed Product by itself or
through an Affiliate, (sub)licensee or Third Party contract manufacturer, and
(b) at its option, validate and maintain one or more second source(s) for
Manufacture and supply of the API and/or finished product of any Licensed
Compound or Licensed Product, in each case for purposes of Development and
Commercialization of the Licensed Compounds and Licensed Products in the Field
and for the Territory. Promptly after the Effective Date, the Parties will
commence activities to qualify one or more second source(s) for Manufacture and
supply of the API and/or finished product of any Licensed Compound or Licensed
Product [ * ]. Each Party will use Commercially Reasonable Efforts from and
after the Effective Date to establish either Cephalon, its Affiliate,
(sub)licensee or a Third Party contract manufacturer as a second source supplier
of the Licensed Compounds and Licensed Products in a reasonable timeframe and
will cooperate with the other Party with respect thereto.
6.2    Eagle Manufacturing and Supply Agreement. Pursuant to the terms and
conditions of the Manufacturing and Supply Agreement, Eagle will Manufacture and
supply (or have Manufactured and supplied) API and/or finished product for any
Licensed Compound or Licensed Product for and on behalf of Cephalon until [ * ].
The terms and conditions of the Manufacturing and

17

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





Supply Agreement will be [ * ]. The supply price for Licensed Compound or
Licensed Product under the Manufacturing and Supply Agreement will be [ * ].
6.3    Existing Supply and Manufacturing Agreements. During the term of the
Manufacturing and Supply Agreement, Eagle will (a) manage and be responsible for
[ * ] ordering and purchasing all API and/or finished product [ * ] by and on
behalf of Cephalon and its Affiliates and sublicensees [ * ]. Promptly after the
Effective Date, Eagle and Cephalon will [ * ]. The Parties will coordinate and
work together into good faith to maintain a second source of supply for Licensed
Compounds and Licensed Products in effect during the Term; provided that [ * ].
Section 7.    Licenses.
7.1    Exclusive License Grants.
7.1.1    Subject to the terms and conditions of this Agreement, Eagle hereby
grants to Cephalon a non-transferable (except in accordance with Section 16.2),
exclusive (even as to Eagle), royalty-bearing license, with the right to
sublicense through multiple tiers, under the Eagle IP, to Develop (solely to the
extent [ * ]), Commercialize, use, import, export, offer for sale and sell (and
have others do the foregoing) the Licensed Compounds and Licensed Products in
the Field in and for the Territory. In addition, subject to the terms and
conditions of this Agreement, Eagle hereby grants to Cephalon a non-transferable
(except in accordance with Section 16.2) right of reference to any NDAs and
other Regulatory Filings Controlled by Eagle or any of its Affiliates as of the
Effective Date or during the Term for the limited purpose of exercising the
rights expressly granted to Cephalon hereunder.
7.1.2    Subject to the terms and conditions of this Agreement, Eagle hereby
grants (a) to Cephalon a non-transferable (except in accordance with Section
16.2), co-exclusive license, with the right to sublicense through multiple
tiers, under the Eagle IP to Manufacture and have Manufactured the Licensed
Compounds and Licensed Products in the Field in and for the Territory, and (b)
to Cephalon a non-transferable (except in accordance with Section 16.2),
non-exclusive license, with the right to sublicense through multiple tiers,
under the Eagle IP to Manufacture and have Manufactured the Licensed Compounds
and Licensed Products outside the Territory for purposes of Development and
Commercialization of the Licensed Compounds and Licensed Products in the Field
and for the Territory. Notwithstanding anything herein to the contrary, Eagle
will have the co-exclusive right to Manufacture the Licensed Compounds and
Licensed Products in the Territory solely for the purpose of supporting the
research, Development, Manufacture and Commercialization of the Licensed
Compounds and Licensed Products outside the Territory or to supply Licensed
Compounds and Licensed Products to Cephalon and its Affiliates and sublicensees
pursuant to the Manufacturing and Supply Agreement.
7.2    Reservation of Rights. Eagle and its Affiliates will retain rights under
the Eagle IP as necessary to perform its obligations under this Agreement with
respect to (a) Development of, seeking and obtaining Regulatory Approval for, [
* ], the Licensed Compounds and Licensed Products and (b) the Manufacture of
Licensed Product under the Manufacture and Supply Agreement [ * ]. The foregoing
retained rights will be sublicensable to Third Parties solely for such purposes,
provided that Eagle will ensure that each such sublicensee is obligated to
assign or exclusively license (with the right to grant fully paid-up, royalty
free sublicenses through multiple tiers) to Eagle or its Affiliates all rights,
title, and interests in or to any Patent Rights, Know-How or other intellectual
property rights created, conceived or made by such sublicensee applicable to
Licensed Compounds and Licensed Products in the Territory in the course of
exercising its rights under such sublicense, subject to any reasonable,
non-commercial retained rights that are reserved for such sublicensee in such
sublicense.

18

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





7.3    Sublicensing. Cephalon will have the right to grant sublicenses under its
rights in Section 7.1 to its Affiliates or any Third Party without the approval
of Eagle. Any such sublicenses will be granted and governed by written
agreements and will be subject to the terms and conditions of this Agreement.
Cephalon will be and remain responsible for ensuring its sublicensees’
compliance with this Agreement. Cephalon shall provide Eagle with a copy of any
agreement entered into with a sublicensee under this Section 7.3; provided that
such copy may be redacted except as necessary for Eagle to ensure compliance of
such sublicense with the terms of this Agreement.
7.4    Maintenance of In-License Agreements. Eagle (a) will duly perform and
observe all of its obligations under each of the In-License Agreements in all
material respects and maintain in full force and effect each of the In-License
Agreements, including payment of royalties and other amounts to the counterparty
of each of the In-License Agreements, and (b) will not, without Cephalon’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed), (i) amend, modify, restate, cancel, supplement or waive any provision
of any In-License Agreement, or grant any consent thereunder, or agree to do any
of the foregoing, in each case in a manner that would materially affect
Cephalon’s rights hereunder, and in any event without giving Cephalon at least
thirty (30) days prior written notice of any amendment, modification,
restatement, cancellation, supplement or waiver of any provision of any
In-License Agreement, or (ii) exercise any right to terminate any In-License
Agreement. Eagle will provide Cephalon with written notice as promptly as
practicable (and in any event within sixty (60) days) after becoming aware of
any of the following: (A) any material breach or default by Eagle or any of its
Affiliates of any covenant, agreement or other provision of any In-License
Agreement, (B) any notice or claim from the counterparty to any In-License
Agreement terminating or providing notice of termination of such In-License
Agreement, (C) any notice or claim alleging any breach of default under any
In-License Agreement, or (D) the existence of any facts, circumstances or events
which alone or together with other facts, circumstances or events would
reasonably be expected (with or without the giving of notice or passage of time
or both) to give rise to a breach of or default under or right to terminate any
In-License Agreement. If Eagle [ * ], Cephalon will [ * ]. Eagle’s obligations
under this Section 7.4 shall continue for [ * ].
7.5    License Limitations. Except as expressly set forth in this Agreement, no
licenses or other rights are granted or created hereunder to use any Patent
Right, Know-How or other intellectual property rights owned or in-licensed by
Eagle or any of its Affiliates. All licenses and other rights are or will be
granted only as expressly provided in this Agreement, and no other licenses or
other rights is or will be created or granted hereunder by implication, estoppel
or otherwise.
Section 8.    Rights of First Negotiation; Exclusivity.
8.1    Territory. For a period of [ * ], Cephalon will have an exclusive right
of first negotiation to expand the Territory to include [ * ] (each such
country, a “ROFN Country”). During such [ * ] period, Cephalon may notify Eagle
in writing in the event Cephalon desires to exercise its right of first
negotiation with respect to any ROFN Country(ies) as set forth in this Section
8.1. If Cephalon exercises its right of first negotiation, then [ * ] the
Parties will negotiate in good faith the terms of a definitive agreement or an
amendment to this Agreement with respect to the Licensed Compounds or Licensed
Products in such ROFN Country(ies) for an additional [ * ] period following the
receipt of Cephalon’s notification (or such longer period as the Parties may
mutually agree).
8.2    Other Products. If Eagle elects to Develop and/or Commercialize any Other
Product in the Territory during [ * ], then Eagle will comply with the terms and
conditions of this Section 8.2. Cephalon will have an exclusive right of first
negotiation to purchase or license, on an exclusive basis, each Other Product in
the Territory from Eagle or its Affiliates. Eagle promptly will notify Cephalon

19

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





in writing (the “Other Product Notice”) upon the earlier of Eagle or any of its
Affiliates either (a) [ * ], or (b) [ * ] (the “Other Product Triggering
Event”). Together with such Other Product Notice, Eagle will provide to Cephalon
all material information in Eagle’s or its Affiliates’ control relating to the
Other Product (including all information provided to any Third Parties relating
to an Other Product). Cephalon will have [ * ] to deliver a written notice to
Eagle of Cephalon’s desire to engage in negotiations for the purchase or license
of the Other Product and all intellectual property rights, data, materials and
other assets relating thereto (the “Other Product Assets”). If Cephalon does not
provide such written notice to Eagle within such [ * ] period, it will be deemed
that Cephalon has declined to enter into such negotiations and Eagle shall have
no further obligation to Cephalon with respect to, and Cephalon shall have no
further rights to, such Other Product. If Cephalon provides written notice to
Eagle within [ * ] period indicating Cephalon wishes to engage in such
negotiations (the “Cephalon ROFN Notice”), the Parties will negotiate in good
faith on an exclusive basis, for [ * ](or such longer period as the Parties may
mutually agree) (the “Other Product Negotiation Period”) an agreement for the
purchase or exclusive license of the Other Product Assets by Cephalon. In the
event that a mutually acceptable agreement for the purchase or license of the
applicable Other Product Assets has not been entered into between the Parties
prior to the expiration of the Other Product Negotiation Period, Eagle or its
Affiliates will be free to negotiate an agreement (if any) with any Third Party
for the purchase or license of such Other Product Assets or continue Developing
and Commercializing such Other Product itself. In addition, the right of first
negotiation under this Section 8.2 will continue to apply to [ * ] or, [ * ].
For clarity, a bona fide agreement with a contractor, contract research
organization or contract manufacturer for performing contract services on behalf
of Eagle or its Affiliates solely for the research, Development, Manufacture or
Commercialization of Other Products on a fee-for-services basis will not be
subject to the right of first negotiation under this Section 8.2. However,
notwithstanding anything to the contrary herein, any licensing, acquisition,
partnering or other collaboration agreement is subject to the right of first
negotiation under this Section 8.2.
8.3    Exclusivity.
8.3.1    During the Term, neither Eagle nor any of its Affiliates will directly
or indirectly research, Develop, Manufacture or Commercialize, nor collaborate
with, enable or otherwise authorize, license, grant or transfer any right to any
Third Party to research, Develop, Manufacture or Commercialize, any Alternative
Product in the Field anywhere in the Territory, other than as expressly
permitted pursuant to the terms of this Agreement or the Settlement Agreement.
As of the Effective Date, neither Eagle nor any of its Affiliates owns or
otherwise in-licenses any compound or product that qualifies as an Alternative
Product hereunder other than the Eagle RTD Product. For purposes of this Section
8.3, “Alternative Product” means [ * ].
8.3.2    Notwithstanding the provisions of Section 8.3.1, if, during the Term,
Eagle or any of its Affiliates acquires or otherwise obtains, as the result of
an Acquisition Transaction, rights to an Alternative Product, and on the closing
date of such Acquisition Transaction, such Alternative Product is being
Developed, Manufactured or Commercialized or the Development, Manufacture or
Commercialization of such Alternative Product in the Field, would but for [ * ],
then Eagle or its Affiliate, as applicable, shall within [ * ] provide written
notice to Cephalon that Eagle or such Affiliate has acquired or obtained rights
to Develop, Manufacture or Commercialize an Alternative Product as a result of
an Acquisition Transaction. Within [ * ] after the receipt of such notice,
Cephalon may provide written notice to Eagle or such Affiliate that Cephalon
elects to include such Alternative Product as a Licensed Compound and Licensed
Product hereunder (in which case the terms of this Agreement shall apply to such
Alternative Product mutatis mutandis and such election will be effective
retroactively to the date of the closing of such Acquisition Transaction). If
Cephalon elects not to include such Alternative Product

20

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





as a Licensed Compound or Licensed Product hereunder or fails to notify Eagle of
its decision within such [ * ] period, Eagle may thereafter (a) Divest its
rights to such Alternative Product or (b) cease the Development, Manufacture and
Commercialization of such Alternative Product. If Eagle elects to Divest the
Alternative Product as described in clause (a) of the preceding sentence, Eagle,
and its Affiliates if applicable, will Divest such Alternative Product within [
* ]. If Eagle elect to cease the Development, Manufacture and Commercialization
of the Alternative Product under clause (b) above, Eagle, and its Affiliates if
applicable, will cease the Development, Manufacture and Commercialization of
such Alternative Product as soon as reasonably practicable, giving due
consideration to ethical concerns and requirements under applicable Law and any
agreements with Third Parties. Eagle and its Affiliates will Segregate the
Alternative Product prior to the time of Divestiture pursuant to clause (a) or
the cessation of Development, Manufacture and Commercialization pursuant to
clause (b) above. For clarity, Eagle may retain a passive income stream interest
in a Divested Alternative Product.
8.3.3    Notwithstanding the provisions of Section 8.3.1, if, during the Term,
Eagle [ * ]
Section 9.    Payments.
9.1    License Fee. On the terms and subject to the conditions set forth in this
Agreement, Cephalon will pay to Eagle an amount in cash equal to US $30,000,000
within [ * ] after the Effective Date.
9.2    Milestone Payments. As additional consideration, subject to the
provisions of this Section 9.2, Cephalon will, upon the achievement of the
regulatory and sales milestones set forth below (each a “Milestone Event”), pay
the following non-refundable and non-creditable (except as provided in Section
7.4) payments (each, a “Milestone Payment” and collectively, the “Milestone
Payments”) to Eagle:
9.2.1.1    (a) [ * ], upon the receipt [ * ];
9.2.1.2    (a) [ * ], upon the receipt [ * ]; and
9.2.1.3    [ * ] upon the achievement [ * ].
Each Milestone Payment will become due and payable [ * ] after the occurrence of
the corresponding Milestone Event, and will be made by in United States dollars
in cash, or by wire transfer to an account designated in writing by Eagle. Each
of the Milestone Payments will be payable only once upon the first achievement
of the corresponding Milestone Event, regardless of the number of Licensed
Products that achieve such Milestone Events or the number of times the Milestone
Event is achieved. The maximum aggregate amount payable by Cephalon to Eagle
pursuant to this Section 9.2 is $90,000,000.
9.3    Royalties.
9.3.1    Net Sales Royalty. During the Royalty Term, Cephalon will pay to Eagle
a royalty of [ * ] of the Net Sales of Licensed Products during each Calendar
Quarter (the “Net Sales Royalty”). The percentage in the Net Sales Royalty [ *
]. The Net Sales Royalty calculation will be delivered in writing by Cephalon to
Eagle within [ * ] of each applicable Calendar Quarter, and will include the
aggregate gross sales of the Licensed Product in the Territory during such
Calendar Quarter, the corresponding Net Sales, royalty rate applied, and the
amount of the Net Sales Royalty payment payable with respect to such Net Sales
(each, a “Net Sales Statement”). Cephalon will pay the Net

21

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





Sales Royalty in United States dollars in cash, or by wire transfer to an
account designated in writing by Eagle within [ * ] following the end of each
applicable Calendar Quarter.
9.3.2    True-Up; Adjustments.
9.3.2.1    Within [ * ] after the end of each calendar year during the Royalty
Term, Cephalon will perform a “true up” reconciliation (and will provide Eagle
with a written report of such reconciliation) of the deductions outlined in the
definition of “Net Sales.” The reconciliation will be based on actual cash paid
or credits issued plus an estimate for any remaining liabilities incurred
related to the Licensed Products, but not yet paid. If the foregoing
reconciliation report shows either an underpayment or an overpayment between the
Parties, the Party owing payment to the other Party will pay the amount of the
difference to the other Party within [ * ] after the date of delivery of such
report.
9.3.2.2    Within [ * ] after the expiration of the Royalty Term, Cephalon will
perform a “true-up” reconciliation (and will provide Eagle with a written report
of such reconciliation) of the items comprising deductions from Net Sales. If
the foregoing reconciliation report shows either an underpayment or an
overpayment between the Parties, the Party owing payment to the other Party will
pay the amount of the difference to the other Party within [ * ] after the date
of delivery of such report.
9.3.3    Reductions. Notwithstanding the foregoing:
9.3.3.1    on a country-by-country basis in the Territory, the Net Sales Royalty
payable to Eagle for Net Sales of Licensed Product will be reduced [ * ].
9.3.3.2    in the event that either Party identifies any Patent Right or
intellectual property right owned or controlled by a Third Party in a particular
country or other jurisdiction that, absent a license or agreement with such
Third Party, would be infringed by sales of a Licensed Product in the Field in
the Territory (“Blocking IP”), it shall so notify the other Party. [ * ];
9.3.3.3    [ * ]; and
9.3.3.4    [ * ].
9.3.4    Net Sales Audit Rights.
9.3.4.1    Eagle will have the right to engage, at its own cost and expense,
subject to this Section 9.3, an independent nationally recognized public
accounting firm chosen by Eagle and reasonably acceptable to Cephalon (which
accounting firm will not be the external auditor of Eagle, will not have been
hired or paid on a contingency basis and will have experience auditing generic
pharmaceutical companies) (a “CPA Firm”) to conduct an audit of Cephalon for the
purposes of confirming Cephalon’s compliance with the Net Sales Royalty
provisions of this Agreement.
9.3.4.2    The CPA Firm will be given access to and will be permitted to examine
such books and records of Cephalon as it will reasonably request, upon [ * ]
prior written notice having been given by Eagle, during regular business hours,
for the sole purpose of determining compliance with the Net Sales Royalty
provisions of this Agreement. Prior to any such examination taking place, the
CPA Firm will enter into a confidentiality agreement reasonably acceptable to
Cephalon with respect to the information to which they are given access and will
not contain in its report or

22

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





otherwise disclose to Eagle or any Third Party any information labeled by
Cephalon as being confidential customer information regarding pricing or other
competitively sensitive proprietary information.
9.3.4.3    Eagle and Cephalon will be entitled to receive a full written report
of the CPA Firm with respect to its findings and Eagle will provide, without
condition or qualification, Cephalon with a copy of the report, or other summary
of findings, prepared by such CPA Firm promptly following Eagle’s receipt of
same. In the event of any dispute between Eagle and Cephalon regarding the
findings of any such inspection or audit, the Parties will initially attempt in
good faith to resolve the dispute amicably between themselves, and if the
Parties are unable to resolve such dispute within [ * ] after delivery to both
Parties of the CPA Firm’s report, each Party will select an internationally
recognized independent certified public accounting firm (other than the CPA
Firm), and the two firms chosen by the Parties will choose a third
internationally recognized independent certified public accounting firm which
will resolve the dispute, and such accounting firm’s determination will be
binding on both Parties, absent manifest error by such accounting firm.
9.3.4.4    Within [ * ] after completion of the CPA Firm’s audit, Cephalon will
pay to Eagle any deficiency in the Net Sales Royalty amount determined by the
CPA Firm. If the report of the CPA Firm shows that Cephalon overpaid, then
Cephalon will be entitled to off-set such overpayment against any Net Sales
Royalty then owed to Eagle. If no royalty is then owed to Eagle, then Eagle will
remit such overpayment to Cephalon. If the report of the CPA Firm shows a
discrepancy between the amount of the royalty to which Eagle is entitled and the
Net Sales Royalty amount reflected by Cephalon in the Net Sales Statement in
Eagle’s favor, then in addition to the payment of the Net Sales Royalty amount,
and if such discrepancy exceeds [ * ] of the amount audited, then the fees and
expenses of the CPA Firm in performing such audit will be paid by Cephalon.
9.3.4.5    Eagle may exercise its audit rights under this Section 9.3.4 may not
[ * ].
9.3.5    Taxes. Where required by Law, Cephalon shall have the right to withhold
applicable taxes from any payments to be made by Cephalon to Eagle pursuant to
this Agreement. Cephalon shall provide Eagle with receipts from the appropriate
taxing authority for all payments of taxes withheld and paid by Cephalon to such
authorities on behalf of Eagle. Eagle shall have the right to appeal to the
appropriate taxing authority any such withholding and payment of such taxes.
9.3.6    No Other Compensation. Other than as explicitly set forth (and as
applicable) in this Agreement, Cephalon will not be obligated to pay any
additional fees, milestone payments, royalties or other payments of any kind to
Eagle under this Agreement.
9.3.7    Change in Accounting Periods. From time to time, either of the Parties
may change its accounting and financial reporting practices from Calendar
Quarters and Calendar Years to fiscal quarters and fiscal years or vice versa.
If a Party notifies the other of a change in its accounting and financial
reporting practices from Calendar Quarters and Calendar Years to fiscal quarters
and fiscal years or vice versa, then thereafter, beginning with the period
specified in the notice, the payment, reporting and other obligations hereunder
related to Calendar Quarters and Calendar Years will be deemed satisfied by
compliance therewith in accordance with the new reporting periods (fiscal
reporting periods or calendar reporting periods, as the case may be) instead of
the previously utilized reporting periods. The Parties will cooperate in good
faith to minimize any disruption caused by any such change.

23

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





Section 10.    Intellectual Property.
10.1    Prosecution and Maintenance.
10.1.1    Responsibility. Cephalon will, [ * ]. Cephalon will [ * ]. Cephalon
will [ * ]. Cephalon will [ * ]. Eagle may [ * ]. Eagle will [ * ].
10.1.2    Patent Files. [ * ]Eagle will [ * ]Cephalon will [ * ]
10.1.3    Cooperation. Each Party will reasonably cooperate with the other Party
in the prosecution and maintenance of the Eagle Patent Rights. Such cooperation
includes promptly executing all documents, or requiring inventors,
subcontractors, employees and consultants and agents of such Party and its
Affiliates, and for Cephalon and its Affiliates and sublicensees, to execute all
documents, as reasonable and appropriate so as to enable the prosecution and
maintenance of any such Eagle Patent Rights.
10.2    CREATE Act. The Parties intend for the activities of the Parties
hereunder to qualify for the benefits of the Cooperative Research and Technology
Enhancement (35 U.S.C. § 103(c), the “CREATE Act”). Accordingly, each Party
agrees to use reasonable efforts, to do (and cause its employees to do) all
lawful and just acts that may be or become necessary for evidencing,
maintaining, recording and perfecting the benefits of the CREATE Act.
10.3    Defense and Settlement of Third Party Claims. From and after the
Effective Date, if a Third Party asserts that a Patent Right or other right
owned by it is infringed by the manufacture, use, sale or importation of any
Licensed Compound or Licensed Product in the Field in the Territory, Cephalon
will have the sole right to defend against any such assertions at Cephalon’s
sole cost. Cephalon will have the sole right to control the defense of any such
Third Party claims at Cephalon’s sole cost and expense and to elect to settle
such claims (except as set forth below). Eagle will assist Cephalon and
cooperate in any such litigation at Cephalon’s request, and Cephalon will
reimburse Eagle any reasonable, documented out‑of‑pocket costs incurred in
connection therewith. Eagle may join any defense pursuant to this Section 10.3,
with its own counsel. Cephalon will not settle or consent to the entry of any
judgment in any enforcement action hereunder without Eagle’s prior written
consent, not to be unreasonably withheld or delayed. Should Cephalon fail to
defend against any such assertion, Eagle will have the right to do so, at
Eagle’s sole cost and expense. Cephalon will assist Eagle and cooperate in any
such litigation at Eagle’s request, and Eagle will reimburse Cephalon any
reasonable, documented out‑of‑pocket costs incurred in connection therewith.
Cephalon may join any such defense brought by Eagle pursuant to this
Section 10.3, with its own counsel. Eagle will not settle or consent to the
entry of any judgment in any enforcement action hereunder without Cephalon’s
prior written consent, not to be unreasonably withheld or delayed. Eagle will
give Cephalon prompt written notice of any allegation by any Third Party that a
Patent Right or other right owned by it is infringed by the manufacture, use,
sale or importation of any Licensed Compound or Licensed Product. For the
avoidance of doubt, Cephalon will be entitled to set off any amounts due to
Cephalon hereunder against payments owing by Cephalon to Eagle. Otherwise, Eagle
will pay any amounts due hereunder within [ * ] of invoice.
10.4    Enforcement.
10.4.1    By Cephalon. In the event that (i) Eagle or Cephalon becomes aware of
a suspected infringement of any Eagle Patent Right within the scope of the
license grants in Section 7.1, (ii) any such Eagle Patent Right is challenged in
any action or proceeding (other than any

24

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





interferences, oppositions, reissue proceedings or reexaminations, which are
addressed in Sections 10.1 and 10.1.1) or (iii) Eagle or Cephalon receives a
Notice of Paragraph IV Patent certification as described in Section 10.6.3, such
Party will notify the other Party promptly, and following such notification, the
Parties will confer. Cephalon will have the right, but will not be obligated, to
defend any such action or proceeding or bring an infringement action with
respect to such infringement at its own expense, in its own name and entirely
under its own direction and control, or settle any such action or proceeding by
sublicense (including, at Cephalon’s sole discretion, granting a sublicense,
covenant not to sue or other right with respect to a compound or product
(including a Generic Rapid Product) in the Field in the Territory). Eagle will
reasonably assist Cephalon in any action or proceeding being defended or
prosecuted if so requested, and will be named in or join such action or
proceeding if requested by Cephalon or if Eagle so requests. If Eagle elects to
be represented by legal counsel, Cephalon will bear all of Eagle’s related and
reasonable legal costs and expenses if Eagle is required to be named in or
joined in such action or proceeding or is joined in such action or proceeding at
Cephalon’s request. Eagle may participate in any such action or proceeding at
its election and expense (other than as provided in the immediately preceding
sentence), whether or not Eagle is a named party to any such action or
proceeding, and Cephalon will reasonably cooperate with Eagle in such
participation (including providing copies of filings and other submissions
before their filing or submission for Eagle’s review and comment). No settlement
of any such action or proceeding which restricts the scope, or adversely affects
the enforceability, of any Eagle Patent Right may be entered into by Cephalon
without the prior written consent of Eagle.
10.4.2    By Eagle. If Cephalon elects not to settle, defend or bring any action
for infringement described in Section 10.4.1 within [ * ] after becoming aware
of such suspected infringement or action or proceeding (and in all events at
least [ * ]), then Eagle may defend or bring such action, or substitute as a
party in an existing action brought by Cephalon, at Eagle’s own expense, in its
own name and entirely under its own direction and control, including the right
to settle any such action, subject to the following: (a) Cephalon will
reasonably assist Eagle in any action or proceeding being defended or prosecuted
if so requested, and will join such action or proceeding if requested by Eagle,
and (b) Cephalon will have the right to participate in any such action or
proceeding with its own counsel at its own expense and without reimbursement.
For purposes of this Agreement, “Hatch-Waxman Time Period” means the applicable
period of time during which a patent holder or licensee has the right to file an
infringement suit to maintain certain rights and privileges upon receipt of
Paragraph IV Patent Certification by a Third Party filing an Abbreviated New
Drug Application or an application under § 505(b)(2) of the United States Food,
Drug, and Cosmetic Act (as amended), or any other similar patent certification
by a Third Party, or any foreign equivalent thereof.
10.4.3    Withdrawal. If either Party brings an action or proceeding under this
Section 10.4 and subsequently ceases to pursue or withdraws from such action or
proceeding, it will promptly notify the other Party and the other Party may
substitute itself for the withdrawing Party under the terms of this Section
10.4.
10.4.4    Damages. In the event that either Party exercises the rights conferred
in this Section 10.4 and recovers any damages, payments or other sums in such
action or proceeding or in settlement thereof, such damages or other sums
recovered will first be applied to all out-of-pocket costs and expenses incurred
by the Parties in connection therewith (including attorney’s fees). If such
recovery is insufficient to cover all such costs and expenses of both Parties,
the controlling Party’s costs will be paid in full first before any of the other
Party’s costs. If after such reimbursement any funds will remain from such
damages or other sums recovered, such funds will be retained by the Party that
controlled the action or proceeding under this Section 10.4; provided, however,
that (i) if Cephalon is

25

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





the Party that controlled such action or proceeding, [ * ], and (ii) if Eagle is
the Party that controlled such action or proceeding, [ * ].
10.5    Trademarks. Cephalon will solely own all right, title and interest in
and to any trademarks adopted for use with the Licensed Products in the Field in
the Territory, and will be responsible for the registration, filing, maintenance
and enforcement thereof; provided that Eagle shall not select a trademark for
use with the Licensed Products that is not specific to and solely used for such
Licensed Product in the Field in the Territory. Eagle will not at any time do or
authorize to be done any act or thing which is likely to materially impair the
rights of Cephalon therein, and will not at any time claim any right of interest
in or to such marks or the registrations or applications therefor. Eagle will
solely own all right, title and interest in and to any trademarks adopted for
use with the Licensed Compounds or Licensed Products outside the Territory
(other than pre‑existing trademarks of Cephalon), and will be responsible for
the registration, filing, maintenance and enforcement thereof. Cephalon will not
at any time do or authorize to be done any act or thing which is likely to
materially impair the rights of Eagle therein, and will not at any time claim
any right of interest in or to such marks or the registrations or applications
therefor. Neither Party shall use the other Party’s trademarks or any
confusingly similar trademarks in a manner that might amount to infringement,
dilution, unfair competition or passing off of any of such other Party’s
trademarks without such other Party’s consent.
10.6    Patent Extensions; Orange Book Listings; Patent Certifications.
10.6.1    Patent Term Extension. If elections with respect to obtaining patent
term extension or supplemental protection certificates or their equivalents in
any country with respect to any Licensed Product becomes available, upon
Regulatory Approval or otherwise, [ * ] will have the sole right to determine
which issued patent to extend.
10.6.2    Regulatory Exclusivity and Orange Book Listings. With respect to
regulatory exclusivity periods (such as orphan drug exclusivity and any
available pediatric extensions), [ * ] will be responsible for seeking and
maintaining all such regulatory exclusivity periods that may be available for
the Licensed Products in the Field in the Territory, subject to [ * ] approval,
such approval not to be unreasonably withheld or delayed ([ * ]). [ * ] will
make all filings necessary to list the appropriate exclusivity periods and Eagle
Patent Rights, if any, in the FDA’s Approved Drug Products with Therapeutic
Equivalence Evaluations (the “Orange Book”) and all equivalents in any country
in the Territory with respect to the Licensed Products in the Field in the
Territory, subject to [ * ] approval, such approval not to be unreasonably
withheld or delayed.
10.6.3    Notification of Patent Certification. Eagle and Cephalon will each
notify and provide the other Party with copies of any notice of a Paragraph IV
Patent Certification (including any associated documents) by a Third Party
filing an Abbreviated New Drug Application, an application under §505(b)(2) of
the United States Federal Food, Drug, and Cosmetic Act (as amended or any
replacement thereof), or any other similar patent certification by a Third
Party, and any foreign equivalent thereof. Such notification and copies will be
provided to the other Party within five (5) days after receipt of such
notification and will be sent to the address set forth in Section 16.12.
10.7    Rights Limited to Territory. Notwithstanding anything to the contrary
contained herein, Cephalon shall have no rights under this Section 10, with
respect to the Licensed Compounds, Licensed Products and Eagle IP outside of the
Territory.

26

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





Section 11.    Confidentiality.
11.1    Confidentiality; Exceptions. Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing, the Parties agree that the
receiving Party will keep confidential and will not publish or otherwise
disclose or use for any purpose other than as provided for in this Agreement any
information and materials furnished to it by the other Party pursuant to this
Agreement (collectively, “Confidential Information”). For clarity, Confidential
Information of a Party will include, without limitation, all information and
materials disclosed by such Party or its designee that (a) is marked as
“Confidential,” “Proprietary” or with similar designation at the time of
disclosure or (b) by its nature can reasonably be expected to be considered
Confidential Information by the recipient. Information disclosed orally will not
be required to be identified as such to be considered Confidential Information.
The terms of this Agreement and information relating to the Eagle IP, Licensed
Compounds and Licensed Products shall be deemed to be the Confidential
Information of both Parties. Notwithstanding the foregoing, Confidential
Information will not include any information to the extent that it can be
established by written documentation by the receiving Party that such
information:
11.1.1    was already known to the receiving Party, other than under an
obligation of confidentiality (except to the extent such obligation has expired
or an exception is applicable under the relevant agreement pursuant to which
such obligation established), at the time of disclosure;
11.1.2    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
11.1.3    became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;
11.1.4    was independently developed by the receiving Party as demonstrated by
written documentation prepared contemporaneously with such independent
development; or
11.1.5    was disclosed to the receiving Party, other than under an obligation
of confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation was established), by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others.
11.2    Authorized Disclosure. Except as expressly provided otherwise in this
Agreement, each Party may use and disclose Confidential Information of the other
Party solely as follows: (a) under appropriate confidentiality provisions
substantially equivalent to those in this Agreement: (i) in connection with the
performance of its obligations or as reasonably necessary or useful in the
exercise of its rights under this Agreement, including the right to grant
licenses or sublicenses as permitted hereunder, (ii) to the extent such
disclosure is reasonably necessary or useful in conducting Clinical Studies
under this Agreement; or (iii) to actual or potential (sub)licensees, acquirers
or assignees, collaborators, investment bankers, investors or lenders, or;
(b) to the extent such disclosure is to a Government Authority as reasonably
necessary in filing or prosecuting patent right, copyright and trademark
applications in accordance with this Agreement, prosecuting or defending
litigation related to this Agreement, complying with applicable governmental
regulations with respect to performance under this Agreement, obtaining
regulatory approval or fulfilling post‑approval regulatory obligations for the
Licensed Compounds or Licensed Products, or otherwise required by Law; provided,
however, that if a Party is required by Law or the rules of any securities
exchange or automated quotation system to make any such disclosure of the other
Party’s Confidential Information it will, except where

27

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





impracticable for necessary disclosures (for example, in the event of medical
emergency), give reasonable advance notice to the other Party of such disclosure
requirement and, in each of the foregoing, will use its reasonable efforts to
secure confidential treatment of such Confidential Information required to be
disclosed; (c) to advisors (including lawyers and accountants) on a need to know
basis, in each case under appropriate confidentiality provisions or professional
standards of confidentiality substantially equivalent to those of this
Agreement, or (d) to the extent mutually agreed to by the Parties.
Notwithstanding the foregoing, the Parties will agree upon and release a mutual
press release to announce the execution of this Agreement in the form attached
hereto as Exhibit A for use in responding to inquiries about the Agreement;
thereafter, Eagle and Cephalon may each disclose to Third Parties the
information contained in such press release without the need for further
approval by the other. Each Party acknowledges and agrees that the other Party
may submit this Agreement to the Securities and Exchange Commission (“SEC”) and
if a Party does submit this Agreement to the SEC, such Party agrees to consult
with the other Party with respect to the preparation and submission of, a
confidential treatment request for this Agreement. If a Party is required by Law
to make a disclosure of the terms of this Agreement in a filing with or other
submission to the SEC, and (i) such Party has provided copies of the disclosure
to the other Party as far in advance of such filing or other disclosure as is
reasonably practicable under the circumstances, (ii) such Party has promptly
notified the other Party in writing of such requirement and any respective
timing constraints, and (iii) such Party has given the other Party a reasonable
time under the circumstances from the date of notice by such Party of the
required disclosure to comment upon, request confidential treatment or approve
such disclosure, then such Party will have the right to make such public
disclosure at the time and in the manner reasonably determined by its counsel to
be required by Law. Notwithstanding anything to the contrary herein, it is
hereby understood and agreed that if a Party seeking to make a disclosure to the
SEC as set forth in this Section 11.2, and the other Party provides comments
within the respective time periods or constraints specified herein or within the
respective notice, the Party seeking to make such disclosure or its counsel, as
the case may be, will in good faith (A) consider incorporating such comments and
(B) use reasonable efforts to incorporate such comments, limit disclosure or
obtain confidential treatment to the extent reasonably requested by the other
Party. Each Party will have the right to issue additional press releases or to
make public disclosures with the prior written agreement of the other Party.
11.3    Prior Agreement. This Agreement supersedes the Confidentiality
Agreement. All confidential information exchanged between the Parties under the
Confidentiality Agreement will be deemed Confidential Information of the
disclosing Party and will be subject to the terms of this Agreement.
11.4    Publications. Except as required by applicable Law or court order, any
publication or presentation concerning the activities to be conducted hereunder,
including Clinical Studies carried out pursuant to this Agreement will be
subject to the oversight, guidelines and approval of the JSC. The JSC will
establish promptly after the Effective Date guidelines that require: (a) each
Party’s timely review of all such publications or presentations, (b) protection
of Confidential Information and coordination with Cephalon or Eagle prior to any
disclosure of patentable subject matter, (c) that all such publications and
presentations are consistent with good scientific practice and accurately
reflect work done and the contributions of the Parties, and (d) that no such
publication or presentation be made except to the extent approved by the JSC in
advance in writing. Unless otherwise mutually agreed upon by the Parties,
(i) the Party desiring to publish or present any publication or presentation
concerning the activities to be conducted hereunder (the “Publishing Party”)
will transmit to the other Party (the “Reviewing Party”) for review and comment
a copy of the proposed publication or presentation, at least [ * ] prior to the
submission of the proposed publication or presentation to a Third Party;
(ii) the Publishing Party will postpone the publication or presentation for up
to an additional [ * ] upon request

28

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





by the Reviewing Party in order to allow the consideration of appropriate patent
applications or other protection to be filed on information contained in the
publication or presentation; (iii) upon request of the Reviewing Party, the
Publishing Party will remove all Confidential Information of the Reviewing Party
(other than that licensed hereunder) from the information intended to be
published or presented; and (iv) the Publishing Party will consider all
reasonable comments made by the Reviewing Party to the proposed publication or
presentation.
11.5    Attorney‑Client Privilege. Neither Party is waiving, nor will be deemed
to have waived or diminished, any of its attorney work product protections,
attorney‑client privileges or similar protections and privileges as a result of
disclosing information pursuant to this Agreement, or any of its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the receiving Party, regardless of whether the disclosing Party
has asserted, or is or may be entitled to assert, such privileges and
protections. The Parties: (a) share a common legal and commercial interest in
such disclosure that is subject to such privileges and protections; (b) are or
may become joint defendants in proceedings to which the information covered by
such protections and privileges relates; (c) intend that such privileges and
protections remain intact should either Party become subject to any actual or
threatened proceeding to which the disclosing Party’s Confidential Information
covered by such protections and privileges relates; and (d) intend that after
the Effective Date both the receiving Party and the disclosing Party will have
the right to assert such protections and privileges.
Section 12.    Representations, Warranties and Covenants.
12.1    Mutual Representations, Warranties and Covenants. Each of the Parties
hereby represents, warrants and covenants to the other Party, as a material
inducement for such other Party’s entry into this Agreement, as follows:
12.1.1    It is duly organized and validly existing under the laws of its
jurisdiction of incorporation, has full corporate power and authority and has
taken all corporate action necessary to enter into and perform this Agreement;
12.1.2    This Agreement is a legal and valid obligation binding upon such Party
and enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other Law affecting creditors’ rights
generally from time to time in effect and to general principles of equity. The
execution, delivery and performance of this Agreement by such Party do not
conflict with any agreement, instrument or understanding, oral or written, by
which it is bound, nor will it violate any Law. The person or persons executing
this Agreement on such Party’s behalf has been duly authorized to do so by all
requisite corporate action;
12.1.3    To its knowledge, as of the Effective Date, no government
authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, under any applicable
Laws currently in effect, is or shall be necessary for, or in connection with,
the transaction contemplated by this Agreement or any other agreement or
instrument executed in connection herewith, or (except for FDA or other
Regulatory Approvals, licenses, clearances and the like necessary for the
research, development manufacture, sales or marketing of pharmaceutical
products) for the performance by it of its obligations under this Agreement and
such other agreements;
12.1.4    Each Party represents and warrants that it has not been debarred or
the subject of debarment proceedings by any regulatory authority. Neither Party
shall knowingly use in connection with the research, development, manufacture or
commercialization to take place pursuant

29

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





to this Agreement any employee, consultant or investigator that has been
debarred or the subject of debarment proceedings by any regulatory agency;
12.1.5    Each Party covenants to carry out its activities under this Agreement
in compliance with all applicable Laws; and
12.1.6    Each Party covenants to not misappropriate the trade secret of a Third
Party in connection with the performance of its activities under this Agreement.
12.2    Eagle Representations, Warranties and Covenants. Eagle hereby represents
and warrants as of the Effective Date and covenants to Cephalon as a material
inducement for Cephalon’s entry into this Agreement and the grant of rights from
Eagle to Cephalon hereunder, as follows:
12.2.1    No Conflicting Rights. Eagle has not granted, as of the Effective
Date, and during the Term shall not grant, any right to any Third Party under
the Eagle IP that conflicts with the rights granted to Cephalon hereunder. Eagle
has sufficient legal and/or beneficial title and ownership and/or license under
the Eagle IP to fulfill its obligations under this Agreement and to grant the
licenses to Cephalon pursuant to this Agreement. As of the Effective Date, none
of the Eagle Patent Rights is encumbered and there is no written challenge to
its right to use or ownership of such Patent Rights or any adverse claim of
ownership thereof.
12.2.2    No Encumbrances. No item of Eagle IP is, as of the Effective Date:
(a) in‑licensed by Eagle from a Third Party which license does not provide Eagle
the right to grant Cephalon the rights and licenses granted hereunder under such
Eagle IP; or (b) subject to any license or other right granted to a Third Party
for the Licensed Compounds or Licensed Products in the Field in the Territory.
All Eagle Patent Rights existing as of the Effective Date are listed on Schedule
1.22, are exclusively owned by Eagle or exclusively in-licensed by Eagle, and
are free and clear of any (i) liens, charges, security interests, and
encumbrances or licenses and (ii) claims or covenants that would conflict with
or limit the scope of any of the rights or licenses granted to Cephalon
hereunder, or would give rise to any Third Party claims for payment against
Cephalon or its Affiliates.
12.2.3    Maintenance of Agreements and Patents. Eagle has as of the Effective
Date (or shall have at the time performance is due) maintained and shall
maintain and keep in full force and effect all agreements (including In-License
Agreements) and filings (including patent filings (other than those for which
Cephalon has responsibility hereunder)) necessary to perform its obligations
hereunder. Without limiting the foregoing, as of the Effective Date, each of the
In-License Agreements is in full force and effect and there is no existing
breach by Eagle thereunder or basis for such licensor(s) to exercise any right
of termination. As of the Effective Date, neither Eagle nor any of its
Affiliates has received any written notice alleging any material breach (and
neither Eagle nor any of its Affiliates is currently in material breach, nor
will it be in material breach as a result of the delivery and execution of this
Agreement) of the In-License Agreements. To Eagle’s knowledge, each of the
In-License Agreements are valid and enforceable in accordance with their terms
as of the Effective Date, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other Law affecting creditors’ rights generally
from time to time in effect and to general principles of equity.
12.2.4    Patents. Schedule 1.22 is a complete and accurate list of all Patent
Rights owned or in-licensed by Eagle or any of its Affiliates as of the
Effective Date that the manufacture, use, sale, offer for sale or importation of
any Licensed Compound or Licensed Product (in each case in the form being
developed by Eagle as of the Effective Date) would infringe. As of the Effective
Date, Eagle has the sole and exclusive right to prosecute, maintain, enforce and
defend the Eagle IP in the

30

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





Territory without consent of or payment to any Third Party, including, without
limitation, without consent of or payment to any licensor under the In-License
Agreements.
12.2.5    Full Force and Effect. As of the Effective Date, the Eagle Patent
Rights have been duly applied for and registered in accordance with applicable
Law, and have no unsatisfied past maintenance or annuity obligation.
12.2.6    Employee Assignment. As of the Effective Date, Eagle or its Affiliates
have secured from all employees, consultants, contractors and other Persons who
have contributed to the creation or invention of any of the Eagle IP a written
agreement assigning to Eagle or its Affiliates all rights to such creations,
inventions, or Eagle IP and such Affiliates have assigned such rights to Eagle,
and neither Eagle nor any of its Affiliates has received any written
communication challenging Eagle’s ownership or right to use the Eagle IP.
12.2.7    No Adverse Agreement. As of the Effective Date, neither Eagle nor any
of its Affiliates has entered into any agreement or otherwise licensed, granted,
assigned, transferred, conveyed or otherwise encumbered or disposed of any
right, title or interest in or to any of its assets, including any intellectual
property rights pertaining to the Licensed Compounds or Licensed Products, that
would conflict with or impair the scope of any rights or licenses granted
hereunder. As of the Effective Date, none of Eagle nor any of its Affiliates is
a party to any license, sublicense or other agreement pursuant to which Eagle or
such Affiliate has received a license or other rights relating to the Licensed
Compounds or Licensed Products other than the In-License Agreements.
12.2.8    Absence of Litigation, Infringement, Misappropriation. As of the
Effective Date, no Third Party action or proceeding has been commenced or, to
Eagle’s knowledge, threatened alleging that the Eagle Patent Rights are invalid
or unenforceable or that the research, Development, Commercialization or
Manufacture of any Licensed Compound or Licensed Product (in each case in the
form being developed by Eagle as of the Effective Date) infringes any Patent
Rights, Know-How or other intellectual property rights of such Third Party.
Additionally, to Eagle’s knowledge, there is no unauthorized use, infringement
or misappropriation of any Eagle IP by any Third Party as of the Effective Date.
12.2.9    No Infringement of Third Party Right. Notwithstanding 35 USC
§271(e)(2) or any comparable Laws, to Eagle’s knowledge as of the Effective
Date, the research, Development, Commercialization, and Manufacture of each
Licensed Compound or Licensed Product (in each case in the form being developed
by Eagle as of the Effective Date) does not infringe or misappropriate any
Patent Rights, Know-How or other intellectual property rights of any Third
Party.
12.2.10    All Material Information Furnished. As of the Effective Date, Eagle
has furnished or made available to Cephalon all material information that is in
Eagle’s or its Affiliates’ possession concerning the Licensed Compounds, the
Licensed Products (in each case in the form being developed by Eagle as of the
Effective Date) and the Eagle IP, including relevant to the safety or efficacy
of such Licensed Compounds and the Licensed Products, and all material
Regulatory Filings and other material correspondence with Regulatory Authorities
relating to any such Licensed Compound or Licensed Product, and such information
is accurate, complete and true in all material respects.
12.2.11    Conduct of Research and Development. As of the Effective Date, Eagle
has conducted Development of Licensed Compounds and Licensed Products in
accordance with all applicable Law.

31

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





12.2.12    Full Disclosure. As of the Effective Date, Eagle has not made any
intentional misrepresentation or fraudulent omission to Cephalon in responding
to Cephalon’s questions in investigating whether or not Cephalon would enter
into this Agreement.
12.3    Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS SECTION 12, EAGLE
AND CEPHALON EXPRESSLY DISCLAIM ANY AND ALL REPRESENTATIONS AND WARRANTIES,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE LICENSED
COMPOUNDS, LICENSED PRODUCTS, EAGLE IP, THIS AGREEMENT, OR ANY OTHER SUBJECT
MATTER RELATING TO THIS AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE, VALIDITY AND
NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.
Section 13.    Limitations Of Liability; Insurance.
13.1    Limitations of Liability. EXCEPT WITH RESPECT TO LIABILITY ARISING FROM
A BREACH OF SECTION 11 OR A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
SECTION 14, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES OF ANY KIND
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED AND ON ANY
THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY OR OTHERWISE), EVEN IF SUCH PARTY WAS ADVISED OR OTHERWISE AWARE OF
THE LIKELIHOOD OF SUCH DAMAGES. AMOUNTS PAID TO A THIRD PARTY PURSUANT TO A
COURT ORDER OR WRITTEN SETTLEMENT AGREEMENT WILL BE CONSIDERED DIRECT DAMAGES.
13.2    CEPHALON SHALL HAVE NO LIABILITY FOR [ * ].
13.3    Insurance. During the term of this Agreement each Party will obtain and
maintain, the following minimum required insurance: comprehensive general
liability insurance, products liability insurance and clinical trials insurance,
each with minimum limits of [ * ] per occurrence and [ * ] annual aggregate.
Commercial insurance shall be obtained from reputable and financially secure
insurance carriers having a minimum A.M. Best rating (or equivalent) of A-.
Cephalon maintains the right to fulfill these obligations through the purchase
of insurance, through self-insurance (including direct risk retention), or
through a combination of both approaches. With respect to the minimum required
insurance, each Party shall cause the other to be included as ‘additional
insured’, as required by contract. It is agreed that such ‘additional insured’
status shall be limited to claims for which the ‘additional insured’ Party is
entitled to indemnification pursuant to the terms of this Agreement. Each party
shall ensure continuity of coverage for claims which may be presented during the
[ * ] year period following the expiration or termination of this Agreement.
Each Party will furnish to the other Party, on request, certificates of
insurance evidencing the minimum required insurance, including notice of
cancellation to be provided in accordance with the terms of the insurance
policies. Each Party further agrees to provide written notice to the other
within [ * ] of becoming aware of any material change which prevents compliance
with the foregoing insurance obligations. A Party’s failure to maintain minimum
required insurance will be deemed a material breach of this Agreement by such
Party.
Section 14.    Indemnity.
14.1    Indemnity. Subject to the remainder of this Section 14, Eagle will
defend, indemnify, and hold harmless Cephalon, its Affiliates, and their
respective directors, officers, employees and agents (collectively, “Cephalon
Indemnitees”), at Eagle’s cost and expense, from and against any

32

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





and all liabilities, losses, costs, damages, fees or expenses (including
reasonable legal expenses and attorneys’ fees incurred by any Cephalon
Indemnitees until such time as Eagle has acknowledged and assumed its
indemnification obligation hereunder with respect to a claim) paid to a Third
Party (collectively, “Losses”) arising out of any claim, action, lawsuit, or
other proceeding (collectively, “Claims”) brought against any Cephalon
Indemnitees by a Third Party to the extent such Losses result from [ * ].
Subject to remainder of this Article, Cephalon will defend, indemnify, and hold
harmless Eagle, its Affiliates, and their respective directors, officers,
employees and agents (collectively, “Eagle Indemnitees”), at Cephalon’s cost and
expense, from and against any and all Losses (including reasonable legal
expenses and attorneys’ fees incurred by any Eagle Indemnitees until such time
as Cephalon has acknowledged and assumed its indemnification obligation
hereunder with respect to a claim) arising out of any Claim brought against any
Eagle Indemnitees by a Third Party to the extent such Losses result from [ * ].
The Parties will include in the Manufacturing and Supply Agreement customary
indemnification rights and obligations with respect to the Manufacture and
supply of Licensed Product and Licensed Compound (including with respect to the
[ * ]), which will supersede any conflicting obligations in this Section 14.1.
14.2    Claim for Indemnification. Whenever any Claim or Loss will arise for
which an Eagle Indemnitees or an Cephalon Indemnitees (the “Indemnified Party”)
may be entitled to indemnification may be sought under this Section 14, the
Indemnified Party will promptly notify the other Party (the “Indemnifying
Party”) of the Claim or Loss and, when known, the facts constituting the basis
for the Claim; provided, however, that the failure by an Indemnified Party to
give such notice or to otherwise meet its obligations under this Section 14.2
will not relieve the Indemnifying Party of its indemnification obligation under
this Agreement except and only to the extent that the Indemnifying Party is
actually prejudiced as a result of such failure. The Indemnifying Party will
have exclusive control of the defense and settlement of all Claims for which it
is responsible for indemnification and will promptly assume defense thereof at
its own expense. The Indemnified Party will not settle or compromise any Claim
by a Third Party for which it is entitled to indemnification without the prior
written consent of the Indemnifying Party, unless the Indemnifying Party is in
breach of its obligation to defend hereunder. In no event will either the
Indemnified Party or Indemnifying Party settle any Claim without the prior
written consent of the other Party if such settlement does not include a release
from liability on such Claim or if such settlement would involve undertaking an
obligation other than the payment of money, that would bind or impair the other
Party, or that includes any admission that any intellectual property or
proprietary right of the other Party or to which the other Party has an
exclusive license (or option to obtain or make effective an exclusive license)
hereunder is invalid or unenforceable. The Indemnified Party will reasonably
cooperate with the Indemnifying Party at the Indemnifying Party’s expense and
will make available to the Indemnifying Party reasonably requested information
under the control of the Indemnified Party, which information will be subject to
Section 11.
Section 15.    Term and Termination.
15.1    Term.
15.1.1    Term. This Agreement will commence as of the Effective Date and,
unless sooner terminated in accordance with the terms hereof or by mutual
written agreement of the Parties, will continue in force and effect, on a
country-by-country and Product-by-Product basis, until the date of expiration of
the Royalty Term (such period, the “Term”).
15.1.2    Effect of Expiration of the Term. Following the expiration of the Term
(but not its earlier termination as provided herein), the grants in Sections
7.1.1 and 7.1.2 shall become

33

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





perpetual, fully-paid, royalty-free and irrevocable on a country-by-country and
Licensed Product-by-Licensed Product basis.
15.2    Termination for Material Breach. If either Party (the “Non-Breaching
Party”) believes that the other Party (the “Breaching Party”) has materially
breached one (1) or more of its material obligations under this Agreement, then
the Non-Breaching Party may deliver notice of such material breach to the
Breaching Party (a “Default Notice”). If the Breaching Party does not dispute
that it has committed a material breach of one (1) or more of its material
obligations under this Agreement, then if the Breaching Party fails to cure such
breach within [ * ] after receipt of the Default Notice, or if such compliance
cannot be fully achieved within such [ * ] period and the Breaching Party has
failed to commence compliance or has failed to use diligent efforts to achieve
full compliance as soon thereafter as is reasonably possible, the Non-Breaching
Party may terminate this Agreement upon written notice to the Breaching Party,
or, in the case of Cephalon, may exercise the rights set forth in [ * ].
15.3    Breach of [ * ]. In the event that [ * ], then, in addition to any other
remedy Cephalon may have at law or in equity, Cephalon may terminate this
Agreement upon written notice to Eagle or may exercise the rights set forth in [
* ].
15.4    Additional Termination Rights by Cephalon.
15.4.1    For Cause. Cephalon may terminate this Agreement effective immediately
upon written notice to Eagle in the event that [ * ].
15.4.2    For Convenience. Cephalon may terminate this Agreement in its
entirety, for any or no reason, upon [ * ] prior written notice to Eagle.
15.5    Termination by Eagle.
15.5.1    In the event of [ * ], Eagle will have the right to terminate this
Agreement upon written notice to Cephalon, such termination to be effective upon
Cephalon’s receipt of payment under [ * ].
15.5.2    Eagle shall have the right to terminate this Agreement [ * ] upon
written notice to Cephalon if Cephalon or its Affiliates, directly or
indirectly: [ * ].
15.6    Termination for Insolvency. In the event that either Party (a) files for
protection under bankruptcy or insolvency laws, (b) makes an assignment for the
benefit of creditors, (c) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within [ *
] after such filing, (d) proposes a written agreement of composition or
extension of its debts, (e) proposes or is a party to any dissolution or
liquidation, (f) files a petition under any bankruptcy or insolvency act or has
any such petition filed against that is not discharged within [ * ] of the
filing thereof, or (g) admits in writing its inability generally to meet its
obligations as they fall due in the general course, then the other Party may
terminate this Agreement in its entirety effective immediately upon written
notice to such Party.
15.7    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by Eagle are, and will otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that Cephalon as licensee of such rights under this
Agreement, will retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code including, without limitation, Cephalon’s right
to retain all licenses granted herein, subject to payments when due

34

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





to Eagle of all applicable milestone payments and royalties on Licensed
Products. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against Eagle under the U.S. Bankruptcy Code,
Cephalon will be entitled to a complete duplicate of (or complete access to, as
appropriate) the Eagle IP and all embodiments of such Eagle IP, and same, if not
already in its possession, will be promptly delivered to Cephalon (a) upon any
such commencement of a bankruptcy proceeding upon its written request therefor,
unless Eagle elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under (a) above, following the rejection of
this Agreement by or on behalf of Eagle upon written request therefor by
Cephalon.
15.8    Consequences of Termination.
15.8.1    In the event of a termination of this Agreement in its entirety by
Cephalon pursuant to Section [ * ] or by Eagle pursuant to Section [ * ], all
rights and licenses granted by Eagle to Cephalon hereunder shall immediately
terminate.
15.8.2    In the event of a material breach of this Agreement by Eagle pursuant
to [ * ], then, following the expiration of all applicable notice and cure
periods, and, if [ * ], at Cephalon’s sole option, either [ * ];
15.8.3    In the event of a material breach of this Agreement by Eagle pursuant
to [ * ], then, [ * ]:
15.8.3.1    [ * ]
15.8.3.2    [ * ].
15.8.4    In the event of a termination of this Agreement by Eagle pursuant to [
* ]:
15.8.4.1    All rights and license granted by Eagle to Cephalon hereunder shall
immediately terminate; and
15.8.4.2    Eagle shall pay to Cephalon [ * ].
15.8.5    In the event of a termination of this Agreement by Cephalon pursuant
to [ * ], then [ * ].
15.8.6    In the event of a termination of this Agreement in its entirety by
Cephalon pursuant to [ * ], or by Eagle pursuant to [ * ], then effective upon
the Reversion Date:
15.8.6.1    [ * ].
15.8.6.2    [ * ]
15.8.6.3    Inventory. At Eagle’s option [ * ].
15.8.6.4    Transition Assistance. [ * ].
15.8.6.5    [ * ]
15.8.6.6    [ * ]

35

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





15.8.6.7    [ * ]
15.8.7    In the event of a termination of this Agreement in its entirety by
Cephalon pursuant to [ * ], then upon the effective date of termination of this
Agreement:
15.8.7.1    Covenant Not to Sue. [ * ].
15.8.7.2    [ * ].
15.8.7.3    [ * ]
15.8.7.4    [ * ].
15.9    Remedies. Except as otherwise expressly provided herein, termination of
this Agreement (either in its entirety or with respect to one (1) or more
country(ies) or other jurisdiction(s)) in accordance with the provisions hereof
shall not limit remedies that may otherwise be available in law or equity.
15.10    Accrued Rights; Surviving Obligations.
15.10.1    Termination or expiration of this Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination or expiration. Such termination or expiration
shall not relieve a Party from obligations that are expressly indicated to
survive the termination or expiration of this Agreement. Without limiting the
foregoing, [ * ] of this Agreement shall survive the termination or expiration
of this Agreement for any reason.
Section 16.    Miscellaneous.
16.1    Affiliates. Cephalon will have the right to exercise its rights and
perform its obligations hereunder through its Affiliates; provided Cephalon will
be responsible for such Affiliates’ performance hereunder.
16.2    Assignment. Neither this Agreement nor any rights or obligations
hereunder may be assigned or otherwise transferred (whether by operation of Law
or otherwise) by Eagle without the prior written consent of Cephalon; provided,
however, that, Eagle may assign and otherwise transfer this Agreement and its
rights and obligations hereunder [ * ]. Cephalon may assign this Agreement, and
its rights and obligations as a whole hereunder without prior written consent to
[ * ]. Any assignment not in accordance with this Agreement will be void.
Subject to the foregoing, the rights and obligations of the Parties under this
Agreement will be binding upon and inure to the benefit of the successors and
permitted assigns of the Parties.
16.3    Choice of Law. This Agreement will be governed by, and enforced and
construed in accordance with, the laws of the State of New York, without regard
to its conflicts of law provisions.
16.4    Construction. The definitions of the terms herein will apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation”. The word “will” will be
construed to have the same meaning and effect as the word “shall”. The Parties
each acknowledge that they have had the advice of counsel with respect to this
Agreement, that this Agreement has been jointly drafted, and that no rule of
strict construction will be applied in the interpretation hereof. Unless the
context

36

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference to any Laws herein will be construed as referring to such Laws as from
time to time enacted, repealed or amended, (c) any reference herein to any
person will be construed to include the person’s permitted successors and
assigns, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, will be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and (e) all references herein to Articles,
Sections, Schedules or Exhibits, unless otherwise specifically provided, will be
construed to refer to Articles, Sections, Schedules and Exhibits of this
Agreement.
16.5    Counterparts. This Agreement may be executed in counter‑parts with the
same effect as if both Parties had signed the same document. All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument. Signature pages of this Agreement may be
exchanged by facsimile or other electronic means without affecting the validity
thereof.
16.6    Currency. All amounts set forth herein are expressed in U.S. Dollars. In
the event that sales are made or fees received in currency other than U.S.
Dollars, payments will be calculated based on currency exchange rates that the
Party receiving such currency uses for purposes of calculating its financial
reports filed with the SEC or similar regulatory agency. In the event either
Party is not so reporting during any relevant period, then such conversion will
be made on a monthly basis based on the average exchange rate published by Wall
Street Journal for such month.
16.7    Entire Agreement. This Agreement and the attached Schedules and
Exhibits, constitutes the entire agreement between the Parties as to the subject
matter of this Agreement, and supersedes and merges all prior negotiations,
representations, agreements and understandings regarding the same.
16.8    Force Majeure. Neither Party will be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to causes beyond its reasonable control, including acts of God or other deity,
fires, earthquakes, tsunami, strikes and labor disputes, acts of war, terrorism
or civil unrest (“Force Majeure”); provided, however, that the affected Party
promptly notifies the other Party in writing; and further provided that the
affected Party will use its Commercially Reasonable Efforts to avoid or remove
such causes of non‑performance and to mitigate the effect of such occurrence,
and will continue performance with reasonable dispatch whenever such causes are
removed.
16.9    Further Assurances. Each Party agrees to do and perform all such further
acts and things and will execute and deliver such other agreements,
certificates, instruments and documents necessary or that the other Party may
deem advisable in order to carry out the intent and accomplish the purposes of
this Agreement and to evidence, perfect or otherwise confirm its rights
hereunder.
16.10    Headings. Headings and captions are for convenience only and are not to
be used in the interpretation of this Agreement.
16.11    Dispute Resolution.
16.11.1     In the event of any dispute between the Parties under this
Agreement, other than with respect to Section 15.4.1, the Parties will first
attempt in good faith to

37

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





resolve such dispute by negotiation and consultation between themselves. In the
event that such dispute is not resolved on an informal basis within [ * ],
either Party may refer the matter to the Parties’ Senior Executives for
attempted resolution, whereupon the Parties’ Senior Executives will meet in
person if requested by either such Senior Executive and attempt in good faith to
resolve such dispute by negotiation and consultation for a [ * ] period
following such referral.
16.11.2    Subject to Sections 2.1.4.2, if the Senior Executives do not resolve
such dispute within such [ * ], either Party may at any time thereafter proceed
to litigation in accordance with this Section 16.11.2. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York (“State Court”) and the courts of the United States of America located
in the State of New York (“Federal Court”), for the purposes of any suit, action
or other proceeding arising out of this Agreement or out of any transaction
contemplated hereby. Each Party agrees that service of any process, summons,
notice or document by personal delivery, by registered mail, or by a recognized
international express delivery service to such Party’s respective address set
forth in Section 16.12 (as such address may be changed by notice delivered
pursuant to such section) will be effective service of process for any action,
suit or proceeding in the applicable Federal Court or State Court with respect
to any matters to which it has submitted to jurisdiction in this Section. Each
Party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the applicable Federal Court or State Court,
and hereby and thereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
Notwithstanding the foregoing, either Party will have the right to seek exigent,
injunctive or temporary relief in any court of competent jurisdiction.
16.11.3    In addition, during the pendency of any dispute under this Agreement
initiated before the end of any applicable cure period under Section 15.2, [ *
].
16.12    Notices. Any notice required or permitted to be given by this Agreement
will be in writing and will be delivered by hand or overnight courier with
tracking capabilities or mailed postage prepaid by first class, registered or
certified mail addressed as set forth below unless changed by notice so given:
If to Cephalon:
Cephalon, Inc.
41 Moores Road, Frazer, PA 19355
Attention: Head of Alliance Management
With a copy to:
Teva Pharmaceuticals
425 Privet Road, Horsham, PA 19044
Attention: General Counsel
If to Eagle:
Eagle Pharmaceuticals, Inc.
50 Tice Blvd, Suite 315
Woodcliff Lake, NJ 07677
Attention: Chief Executive Officer
with a copy to:
Cooley LLP
One Freedom Square
Reston Town Center
11951 Freedom Drive
Reston, VA 201910-565
Attn: Kenneth J. Krisko


38

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





Any such notice will be deemed given on the date received. A Party may add,
delete, or change the person or address to whom notices should be sent at any
time upon written notice delivered to the other Party in accordance with this
Section 16.12.
16.13    Relationship of the Parties. Each Party is an independent contractor
under this Agreement. Nothing contained herein is intended or is to be construed
so as to constitute Eagle and Cephalon as partners, agents or joint venturers.
Neither Party will have any express or implied right or authority to assume or
create any obligations on behalf of or in the name of the other Party or to bind
the other Party to any contract, agreement or undertaking with any Third Party.
16.14    Set-Off. Either Party will have the right to deduct from amounts
otherwise payable hereunder any amounts payable to such Party (or its
Affiliates) from the other Party (or its Affiliates).
16.15    Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable, the provision will be considered severed
from this Agreement and will not serve to invalidate any remaining provisions
hereof. The Parties will make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.
16.16    Third Party Beneficiaries. Except as expressly provided with respect to
Indemnities in Section 14, there are no third party beneficiaries intended
hereunder and no Third Party will have any right or obligation hereunder.
16.17    Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder will not be deemed to be a waiver of
such obligation. Waiver of any breach of any provision hereof will not be deemed
to be a waiver of any other breach of such provision or any other provision on
such occasion or any succeeding occasion. No waiver, modification, release or
amendment of any right or obligation under or provision of this Agreement will
be valid or effective unless in writing and signed by all Parties hereto.
(Signature page follows)



39

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives.


EAGLE PHARMACEUTICALS, INC.    
 
 
CEPHALON, INC.
 
 
 
 
By: /s/ Scott Tarriff
 
 
 
By: /s/ Staci Julie            
Scott Tarriff
 
 
Title: VP, Global IP


Chief Executive Officer and Director
(Principal Executive Officer)
 
 
 
 
 
 
 
 
 
 
By:     /s/ Matthew P. Blischak    
 
 
 
Name: Matthew P. Blischak
 
 
 
Title: Assoc. GC, Branded IP Litigation






[Signature Page to Exclusive License Agreement]



--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





Schedules


Schedule 1.23        Eagle Patent Rights as of the Effective Date
Schedule 1.26        EP-3102
Schedule 1.37        In-License Agreements as of the Effective Date
Schedule 1.68        Settlement Agreement




Exhibit A        Joint Press Release




